Exhibit 10.1

EXECUTION VERSION

 

 

 

$30,000,000

CREDIT AGREEMENT

among

TRANSATLANTIC WORLDWIDE, LTD.

as Borrower,

TRANSATLANTIC PETROLEUM LTD.,

TRANSATLANTIC PETROLEUM (USA) CORP.,

AND THE OTHER ENTITIES PARTY HERETO

FROM TIME TO TIME

as Guarantors,

THE LENDERS PARTY HERETO

FROM TIME TO TIME

as Lenders,

and

STANDARD BANK PLC

as Administrative Agent and Collateral Agent

Dated as of August 25, 2010

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1

  

DEFINITIONS AND INTERPRETATION

   1

1.1

  

Defined Terms

   1

1.2

  

Terms Generally

   21

1.3

  

Headings

   22

1.4

  

Updated Versions

   22

1.5

  

Currency Conversion

   22

1.6

  

Resolution of Drafting Ambiguities

   22

ARTICLE 2

  

THE COMMITMENTS AND LOANS

   22

2.1

  

Commitments

   22

2.2

  

Loans

   23

2.3

  

Borrowings and Continuations of Loans

   23

2.4

  

Prepayments

   24

2.5

  

Termination or Reduction of Commitments

   26

2.6

  

Repayment of Loans

   26

2.7

  

Interest

   26

2.8

  

Fees

   27

2.9

  

Computation of Interest and Fees

   27

2.10

  

Payment Procedures; Clawback

   28

2.11

  

Evidence of Indebtedness

   28

2.12

  

Sharing of Payments by Lenders

   29

ARTICLE 3

  

TAXES AND YIELD PROTECTION

   29

3.1

  

Taxes

   29

3.2

  

Increased Costs

   30

3.3

  

Mitigation Obligations

   31

3.4

  

Breakage Costs

   31

3.5

  

Survival

   32

ARTICLE 4

  

CONDITIONS PRECEDENT

   32

4.1

  

Conditions to Closing

   32

4.2

  

Conditions to Borrowing

   36

ARTICLE 5

  

REPRESENTATIONS AND WARRANTIES

   37

5.1

  

Existence; Subsidiaries

   37

5.2

  

Capacity; Authorization; Non-Contravention

   37

5.3

  

Governmental Authorizations; Other Consents

   37

5.4

  

Binding Effect

   37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Page

 

5.5

  

Financial Statements; Reserves Report; No Material Adverse Effect

   37

5.6

  

Disclosure

   38

5.7

  

Litigation

   38

5.8

  

Contractual Obligations; No Default

   38

5.9

  

Ownership of Properties

   38

5.10

  

Liens

   39

5.11

  

Compliance with Law

   39

5.12

  

Environmental Compliance

   39

5.13

  

Insurance

   39

5.14

  

Use of Proceeds

   39

5.15

  

Investment Company Act

   40

5.16

  

Taxes

   40

5.17

  

Pension Plans

   40

5.18

  

Solvency

   40

5.19

  

Hydrocarbon Licenses; Natural Gas Wholesale Licenses; Eligible Contracts

   40

5.20

  

Deposit Accounts

   40

5.21

  

Status of Obligations

   41

5.22

  

Immunity from Suit

   41

ARTICLE 6

  

AFFIRMATIVE COVENANTS

   41

6.1

  

Financial Statements

   41

6.2

  

Information on Hydrocarbon Interests

   42

6.3

  

Notices

   43

6.4

  

Payment of Obligations

   45

6.5

  

Preservation of Existence

   45

6.6

  

Contractual Obligations; Applicable Law

   45

6.7

  

Maintenance of Properties

   45

6.8

  

Maintenance of Insurance

   45

6.9

  

Books and Records

   46

6.10

  

Inspection Rights

   46

6.11

  

Use of Proceeds

   46

6.12

  

Additional Collateral; Additional Subsidiaries; Further Assurances, etc

   47

6.13

  

Collection Accounts; Debt Service Reserve Account

   48

6.14

  

Post-Closing Matters

   49

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Page

 

ARTICLE 7

  

NEGATIVE COVENANTS

   51

7.1

  

Indebtedness

   51

7.2

  

Liens

   52

7.3

  

Agreements Restricting Liens

   54

7.4

  

Merger or Consolidation; Fundamental Changes

   54

7.5

  

Disposals

   54

7.6

  

Restricted Payments

   55

7.7

  

Investments

   55

7.8

  

Transactions with Affiliates

   56

7.9

  

Sales and Leasebacks

   56

7.10

  

Change of Business; Change of Country Focus

   56

7.11

  

Change in Organizational Documents

   56

7.12

  

Change in Fiscal Periods

   56

7.13

  

Modification of Certain Agreements

   57

7.14

  

Limits on Speculative Hedges

   57

7.15

  

Restrictions on Accounts

   57

ARTICLE 8

  

EVENTS OF DEFAULT

   58

8.1

  

Events of Default

   58

8.2

  

Automatic Acceleration

   61

8.3

  

Optional Acceleration

   61

8.4

  

Application of Funds

   62

ARTICLE 9

  

GUARANTEE

   62

9.1

  

Guarantee

   62

9.2

  

Obligations Unconditional

   62

9.3

  

Waiver of Presentment

   63

9.4

  

Reinstatement

   64

9.5

  

Subrogation

   64

9.6

  

Continuing Guarantee

   64

9.7

  

Acceleration of Guarantee

   64

9.8

  

Instrument for the Payment of Money

   64

9.9

  

General Limitation on Guarantee Obligations

   64

ARTICLE 10

  

AGENCY PROVISIONS

   65

10.1

  

Appointment and Authority

   65

10.2

  

Agent in Its Individual Capacity

   65

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Page

 

10.3

  

Exculpatory Provisions

   65

10.4

  

Reliance by Agents

   66

10.5

  

Delegation of Duties

   66

10.6

  

Resignation of Agents

   66

10.7

  

Non-Reliance on Agents and Other Lenders

   67

10.8

  

Indemnification

   67

10.9

  

Indemnified Matters

   68

10.10

  

Administrative Agent May File Proofs of Claim

   68

10.11

  

Collateral and Guarantee Matters

   69

ARTICLE 11

  

MISCELLANEOUS

   69

11.1

  

Notices

   69

11.2

  

Amendments

   74

11.3

  

No Waiver; Cumulative Remedies

   75

11.4

  

Survival of Agreement

   75

11.5

  

Payment of Expenses and Taxes

   76

11.6

  

Indemnification

   76

11.7

  

Successors and Assigns

   77

11.8

  

Right of Set-off

   79

11.9

  

Counterparts

   79

11.10

  

Severability

   79

11.11

  

Other Transactions

   79

11.12

  

Integration

   79

11.13

  

GOVERNING LAW

   80

11.14

  

SUBMISSION TO JURISDICTION; WAIVERS

   80

11.15

  

Acknowledgments

   81

11.16

  

USA PATRIOT Act Notice

   81

11.17

  

Confidential Information

   81

11.18

  

WAIVER OF JURY TRIAL

   82

11.19

  

Judgment Currency

   82

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:   

Schedule I

  

Commitments

Schedule II

  

Funding Office and Wire Instructions

Schedule III

  

Disclosure Schedule

Schedule IV

  

Key Hydrocarbon Licenses

EXHIBITS:   

EXHIBIT A

  

Form of Promissory Note

EXHIBIT B

  

Form of Notice of Borrowing

EXHIBIT C

  

Form of Compliance Certificate

EXHIBIT D

  

Form of Joinder Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of August 25, 2010,
among (1) TRANSATLANTIC WORLDWIDE, LTD., a company organized and existing under
the laws of The Commonwealth of the Bahamas (the “Borrower”), (2) TRANSATLANTIC
PETROLEUM LTD., a Bermuda exempted company with limited liability (the
“Parent”), (3) TRANSATLANTIC PETROLEUM (USA) CORP., a Colorado corporation,
(4) each Person party hereto from time to time as a guarantor in accordance with
Section 6.12(b) (collectively, the “Subsidiary Guarantors”), (5) each of the
lenders party hereto from time to time (the “Lenders”) and (6) STANDARD BANK
PLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders (in such
capacity, the “Collateral Agent”).

WITNESSETH:

WHEREAS, pursuant to a share purchase agreement, dated July 3, 2010 (the
“Acquisition Agreement”), made by and among the Borrower, as purchaser, Zorlu
Enerji Elektrik Üretim A.Ş., as seller (the “Seller”), and Zorlu Holding A.Ş.,
the ultimate holding company of the Seller, the Borrower has agreed to acquire
(the “Acquisition”) all of the issued and outstanding shares in the capital of
(a) Amity Oil International Pty Limited, a company organized and existing under
the laws of Australia (“Amity”) and (b) Zorlu Petrogas Petrol Gaz ve Petrokimya
Ürünleri Inşaat Sanayi ve Ticaret A.Ş. (to be renamed Petrogas Petrol Gaz ve
Petrokimya Ürünleri Inşaat Sanayi ve Ticaret A.Ş. following the consummation of
the Acquisition), a joint stock company incorporated under the laws of Turkey
(“Petrogas”, and together with Amity, each, a “Target”), on the terms and
subject to the conditions set forth in the Acquisition Agreement.

WHEREAS, to finance the Acquisition, the Borrower expects to borrow funds from
the Parent thereby creating an unsecured interest free intercompany payable to
the Parent (the “Acquisition Intercompany Payable”), and desires to obtain from
the Lenders a term loan in an aggregate principal amount not exceeding
$30,000,000.

WHEREAS, immediately following the consummation of the Acquisition, the Borrower
desires to cause Petrogas and, subject to compliance with all applicable
financial assistance laws, Amity, to become Guarantors hereunder and to grant
security for the payment in full of the Obligations (as defined below).

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and in the other Loan Documents, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
meanings specified in this Section 1.1.

“Acquisition” is defined in the first recital hereto.



--------------------------------------------------------------------------------

“Acquisition Agreement” is defined in the first recital hereto.

“Acquisition Consideration” has the meaning given to the term “Purchase Price”
in Section 2 of the Acquisition Agreement.

“Acquisition Documents” means (a) the Acquisition Agreement, (b) the Memorandum
of Understanding, dated May 4, 2010, between the Seller and the Parent, (c) the
Gas Connection Agreement, (d) the Gas Purchase Framework Agreement, (e) the Gas
Purchase Protocols, (f) the Gas Storage Agreement, (g) the Gas Well
Participation Agreement and (h) each other agreement, certificate, document or
instrument delivered in connection with the foregoing.

“Acquisition Intercompany Payable” is defined in the second recital hereto.

“Administrative Agent” is defined in the preamble hereto.

“Affiliate” means, with respect to a Person, another Person that directly or
indirectly is in Control of, is Controlled by, or is under common Control with,
such Person.

“Agents” means the Administrative Agent and the Collateral Agent.

“Agreement” is defined in the preamble hereto.

“Amity” is defined in the first recital hereto; provided that each reference to
“Amity” herein shall be deemed to include the Amity Branch.

“Amity Branch” means Amity Oil International Pty Limited Merkezi Avustralya
Turkiye Istanbul Subesi, registered with the Istanbul Chamber of Commerce as the
branch office of Amity in Turkey.

“Amity Security Documents” means the following documents, in form and substance
satisfactory to the Collateral Agent:

 

  (a) a share pledge agreement, governed by the laws of Turkey, granting a
Security Interest in all of the present and future Equity Interests of Petrogas
held by Amity;

 

  (b) a receivables pledge agreement, governed by the laws of Turkey, granting a
Security Interest over (i) all of the present and future receivables payable to
Amity under each Eligible Contract and (ii) all receivables payable under each
property insurance policy required to be maintained by Amity pursuant to Section
6.8;

 

  (c) each receivables payment instruction letter, governed by the laws of
Turkey, instructing the Eligible Offtaker named therein to make all payments due
to Amity under the applicable Eligible Contract to its Local Collection Account;

 

  (d) an account pledge agreement, governed by the laws of Turkey, granting a
Security Interest over all of the present and future monies and other property
on deposit in its Local Collection Account, and pursuant to which the Local
Collection Account Bank shall agree to hold all monies and other property
deposited in such Local Collection Account in accordance with the instructions
of the Collateral Agent following its receipt of the Collateral Agent’s notice
to such effect delivered in accordance with the terms thereof;

 

2



--------------------------------------------------------------------------------

  (e) a fixed and floating charge, governed by the laws of Australia, over all
of the present and future assets and undertaking of Amity;

 

  (f) a security over cash agreement, governed by the laws of England and Wales,
in respect of the Offshore Collection Account established by Amity; and

 

  (g) any other document reasonably required by the Collateral Agent to be
executed in connection with the creation, perfection and/or priority of the
security interests to be granted pursuant to the foregoing.

“Applicable Law” means, as to any Person, property or transaction, all present
and future decrees, judgments, laws, regulations, statutes and treaties (in each
case, whether international, foreign, federal, state or local) applicable to or
binding upon such Person, property or transaction and all applicable directives,
orders, policies and requirements of any Governmental Authority having, or
purporting to have, authority with respect to such Person, property or
transaction.

“Applicable Margin” means, for each period set forth in the table below, the
rate set forth opposite such period:

 

Period

  

Applicable Margin

Closing Date to date falling

90 days after the Closing Date

   3.75%

90 days after Closing Date to date falling

180 days after Closing Date

   4.00%

180 days after Closing Date to

the Maturity Date

   4.25%

“Asset Sale” means any Disposal by (a) the Borrower of its Equity Interests in
any Target or (b) any Target of its assets to any Person other than a Subsidiary
Guarantor; provided that none of the following shall constitute an “Asset Sale”:
(i) any Disposal of assets permitted by Section 7.5(a), (ii) any Disposal of
assets otherwise permitted by Section 7.5(b) through Section 7.5(d) resulting in
not more than $100,000 in Net Cash Proceeds per asset Disposal (or series of
related asset Disposals) and (iii) any issuance by the Borrower or any Target of
any of its Equity Interests.

“Assignor” is defined in Section 11.7(c).

“Australian Security Documents” means the following documents, each governed by
the laws of Australia, in form and substance satisfactory to the Collateral
Agent:

 

  (a) an equitable mortgage over all of the present and future issued shares in
Amity;

 

3



--------------------------------------------------------------------------------

  (b) the fixed and floating charge referred to in clause (e) of the definition
of “Amity Security Documents”; and

 

  (c) any other document reasonably required by the Collateral Agent to be
executed in connection with the creation, perfection and/or priority of the
security interests to be granted pursuant to the foregoing.

“Borrower” is defined in the preamble hereto.

“Borrower Diligence Report” is defined in Section 4.1(j).

“Borrowing” means a borrowing consisting of Loans, having the same Interest
Period, made by each Lender on the same Borrowing Date and pursuant to the same
Notice of Borrowing in accordance with Article 2.

“Borrowing Date” means any Business Day requested by the Borrower as a date on
which Loans are to be made pursuant to Section 2.3.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in (a) Istanbul, Turkey, (b) London, England and (c) New York,
New York are authorized or required by law to close; provided that with respect
to payments of principal and interest on Loans, such day is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

“Calik Farm-In Participation Agreement” means the Farm-In and Participation
Agreement, dated June 30, 2006, between Maya Petrol Gaz Sanayi Ticaret Ltd Sti
and Calik Enerji Sanayi ve Ticaret A.Ş.

“Change in Control” means the occurrence of any of the following events:

 

  (a) the failure by the Borrower at any time after the consummation of the
Acquisition to own, directly or indirectly, all of the Equity Interests in any
Target;

 

  (b) the failure by any Target at any time after the consummation of the
Acquisition to own or hold, directly or indirectly, all of the interests granted
to it pursuant to any Hydrocarbon License set forth on Schedule IV hereto
(excluding, for the avoidance of doubt, any royalty or other interests therein
retained by GDPA or any applicable Governmental Authority issuing such
Hydrocarbon License) as Schedule IV may be updated from time to time to reflect
any amendment to, or replacement of, such Hydrocarbon License due to a change in
scope from exploration to production; or

 

  (c) (i) N. Malone Mitchell, 3rd shall cease for any reason to be the executive
chairman of the board of directors of the Parent at any time, (ii) the Permitted
Investors shall cease to own of record and beneficially at least 35% of the
common equity interests of the Parent or (iii) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), excluding the Permitted Investors, shall
become, or obtain rights (whether by means or warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5 under
the Exchange Act), directly or indirectly, of more than 35% of the outstanding
common Equity Interests of the Parent entitled to vote for members of the board
of directors or equivalent governing body of the Parent on a fully-diluted
basis.

 

4



--------------------------------------------------------------------------------

“Closing Date” means August 25, 2010.

“Collateral” means all assets subject to a Lien pursuant to the Security
Documents.

“Collateral Agent” is defined in the preamble hereto.

“Collection Accounts” means the Local Collection Accounts and the Offshore
Collection Accounts.

“Commitment” means, as to each Lender, the obligation of such Lender to make a
Loan on the Closing Date in an aggregate principal amount up to but not
exceeding the amount set forth opposite the name of such Lender in Schedule I
under the caption “Commitment Amount”.

“Communications” is defined in Section 11.1(d).

“Competition Board” means the Competition Board of the Republic of Turkey, and
any successor thereto.

“Competition Board Approval” means (a) the issuance of a notice from the
Competition Board confirming its approval of, or its lack of objection to, the
consummation of the Acquisition and (b) as at the Closing Date, the absence of
any condition imposed by the Competition Board with respect to the consummation
of the Acquisition.

“Compliance Certificate” means a certificate duly completed and executed by a
Responsible Officer of the Borrower substantially in the form of Exhibit C or in
such other form as the Administrative Agent, acting on the directions of the
Majority Lenders, may from time to time approve.

“Confidential Information” is defined in Section 11.17.

“Contractual Obligation” means, with respect to any Person, any provision of any
security issued by such Person or of any agreement, certificate, document,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound.

“Control” means, with respect to any Person, the power, directly or indirectly,
to (a) vote 10% or more of the Equity Interests having ordinary voting power for
the election of persons to the board of directors or similar governing body of
such Person or (b) veto, direct or cause the direction of the management and
policies of such Person.

“Dalea” means Dalea Partners, LP, an Oklahoma limited partnership.

“Dalea Credit Agreement” means that certain credit agreement, dated as of
June 28, 2010, between Dalea, as lender, and the Parent, as borrower.

 

5



--------------------------------------------------------------------------------

“Debt Service Reserve Account” means commercial deposit account (A/C
No. 100135582) established by the Borrower with the Offshore Collection Account
Bank to be maintained in accordance with Section 6.13.

“Debt Service Reserve Amount” means, for each Interest Period occurring
immediately after the Closing Date and prior to the Whitewash Completion Date
(and regardless of whether such Interest Period actually ends on the Whitewash
Completion Date), an amount equal to the interest that would accrue on the Loans
outstanding during such Interest Period assuming that (a) the Commitments were
fully drawn on the Closing Date, (b) the principal amount of the Loans
outstanding on the Closing Date remain outstanding through the end of such
Interest Period, (c) such Loans bear interest at a rate per annum based on LIBOR
plus the Applicable Margin and (d) no mandatory or optional prepayment of such
Loans will be made during such Interest Period. The Debt Service Reserve Amount
in respect of each applicable Interest Period shall be calculated by the
Administrative Agent and notified to the Borrower no later than the date of
commencement of each applicable Interest Period, and such calculation shall be
conclusive and binding on the Borrower, absent manifest error.

“Default” means any Event of Default or any condition, occurrence or event that,
after the giving of notice or the lapse of time (or both), would constitute an
Event of Default.

“Disclosure Schedule” means Schedule III.

“Dispose” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, farm-out, license, transfer or other
disposition of all or any part of such property, and “Disposal” shall have a
correlative meaning.

“Dollar” and “$” mean the lawful currency of the United States of America.

“Eligible Assignee” means (a) any Lender, (b) any Subsidiary or Affiliate of a
Lender and (c) any other commercial bank or financial institution approved by
the Administrative Agent in its sole discretion.

“Eligible Contract” means:

 

  (a) the Gas Purchase Framework Agreement and the Gas Purchase Protocols;

 

  (b) each agreement specified in Item 5.19 of the Disclosure Schedule; and

 

  (c) any other agreement for the purchase of Hydrocarbons entered into between
the Borrower or any Target and an Eligible Offtaker that provides for the
purchase by such Eligible Offtaker of Hydrocarbons produced pursuant to the
Hydrocarbon Licenses and has a minimum offtake term of twelve (12) months.

“Eligible Offtaker” shall mean:

 

  (a) Zorlu Doğal Gaz Ithalat Ihracat ve Toptan Ticaret A.Ş., and each other
Affiliate of the Seller party to the Gas Purchase Framework Agreement;

 

6



--------------------------------------------------------------------------------

  (b) in the case of Hydrocarbon Interests operated by the Borrower or any
Target, any buyer required by Applicable Law;

 

  (c) in the case of Hydrocarbon Interests not operated by the Borrower or any
Target, any buyer approved by the operator thereof; and

 

  (d) any other Person approved by the Majority Lenders in writing.

“EMRA” means the Energy Market Regulatory Authority of the Republic of Turkey,
and any successor thereto.

“English Security Documents” means the following documents, each governed by the
laws of England and Wales, in form and substance satisfactory to the Collateral
Agent:

 

  (a) the security document referred to in clause (f) of the definition of
“Amity Security Documents”;

 

  (b) a security over cash agreement in respect of the Offshore Collection
Account established by Petrogas;

 

  (c) a security over cash agreement in respect of the Debt Service Reserve
Account; and

 

  (d) any other document reasonably required by the Collateral Agent to be
executed in connection with the creation, perfection and/or priority of the
security interests to be granted pursuant to the foregoing.

“Environment” means, without limitation, all of the following media:

 

  (a) land, including surface land, sub-surface strata, sea bed and riverbed
under water (as defined in clause (b) below) and any natural or man-made
structures;

 

  (b) water, including coastal and inland waters, navigable water, surface
water, ground water, drinking water supplies and waters in surface and
sub-surface strata; and

 

  (c) air, including indoor and outdoor air and air within buildings and other
man-made or natural structure above or below ground, and includes any living
organism or systems supported by any such media.

“Environmental Law” means all applicable federal, state, local and foreign laws,
statutes, ordinances, codes, rules, standards and regulations, now or hereafter
in effect, and any applicable judicial or administrative interpretation thereof,
including any applicable judicial or administrative order, consent decree, order
or judgment, in each case above, to the extent imposing liability or standards
of conduct for or relating to the regulation and protection of human health, the
environment and natural resources (including ambient air, surface water,
groundwater, land surface and subsurface strata).

 

7



--------------------------------------------------------------------------------

“Environmental Liability” means any and all liabilities, obligations, penalties,
claims, damages (including consequential damages), costs and/or expenses of any
kind (including attorneys’ fees reasonably incurred at trial and appellate
levels, experts’ fees and disbursements and expenses incurred in investigating,
defending or prosecuting any action, claim or proceeding) in connection with or
arising from:

 

  (a) any misrepresentation, inaccuracy or breach of any warranty, contained or
referred to in Section 5.12;

 

  (b) any violation or purported violation by the Borrower or any Target of any
Environmental Law;

 

  (c) any Release or threatened Release or presence of any Hazardous Material
on, at, in, under, from or in the vicinity of any property owned or formerly
owned by the Borrower or any Target; or

 

  (d) any removal, remediation, cleanup, closure, restoration, reclamation,
landscape rehabilitation or other response activity under any Environmental Law
on, at, in, under, from or in the vicinity of any property owned or formerly
owned by the Borrower or any Target or occupied or used by the Borrower or any
Target in connection with their respective oil and gas and/or mining-related
activities.

“Equity Interests” means, as to any Person:

 

  (a) any and all shares, interests, participations, rights or other equivalents
(however designated, whether voting or non-voting) of or interests in corporate
or capital stock, including shares of preferred or preference stock of such
Person;

 

  (b) all partnership interests (whether general or limited) of such Person;

 

  (c) all membership interests or limited liability company interests in such
Person;

 

  (d) all beneficial interests in a trust or similar entity;

 

  (e) all other equity or ownership interests in such Person of any other type;
and

 

  (f) all warrants, options, equity-linked derivatives or similar rights to
purchase or otherwise acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Event of Default” means any of the events specified in Section 8.1.

“Fee Letter” means the letter agreement, dated July 12, 2010, between the
Administrative Agent and the Borrower.

“Fiscal Quarter” means any period of three (3) consecutive calendar months
ending on the last day of March, June, September or December.

 

8



--------------------------------------------------------------------------------

“Fiscal Year” means any period of twelve (12) consecutive calendar months ending
on December 31.

“Funding Office” means the office specified in Schedule II as the funding office
of each Lender, or such other office as may be specified from time to time by
each of them as its funding office by written notice thereof to the
Administrative Agent and the Borrower.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time as recognized by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants (or
any generally recognized successor). If any “Accounting Change” (as defined
below) occurs that results in a change in the method of calculating financial
covenants or other standards in this Agreement, the Borrower and the
Administrative Agent, acting on the directions of the Majority Lenders, shall
agree to enter into good faith negotiations to amend the applicable provisions
of this Agreement so as to equitably reflect such Accounting Changes with the
desired result that the criteria for evaluating the Borrower’s or any of its
Subsidiaries’ financial condition shall be the same after giving effect to such
Accounting Changes, as if such Accounting Changes had not occurred. Until such
time as such amendments shall have been effected, all financial covenants and
standards in this Agreement shall continue to be calculated as if such
Accounting Changes had not occurred. “Accounting Change” means any change in
accounting principles required or promulgated by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants.

“Gas Connection Agreement” means the gas connection agreement, dated as of the
Closing Date, among the Borrower, the Seller and certain Affiliates of the
Seller, relating to the necessary investments for connections to certain gas
fields, and in substantially the form set forth in Annexure C to the Acquisition
Agreement.

“Gas Purchase Framework Agreement” means the framework agreement for gas
purchases, dated as of the Closing Date, among the Borrower, the Seller and
certain Affiliates of the Seller, relating to the purchase of all of the natural
gas produced from certain Hydrocarbon Licenses, and substantially in the form
set forth in Annexure B to the Acquisition Agreement.

“Gas Purchase Protocols” means the gas purchase protocols under which the
Borrower grants to the Seller the right to purchase all of the natural gas
produced from certain Hydrocarbon Licences, substantially in the form set forth
in Schedule 2.4 to the Gas Purchase Framework Agreement.

“Gas Storage Agreement” means the gas storage agreement, dated as of the Closing
Date, setting forth general principles that will form the basis for future
collaboration between the Borrower and the Seller pertaining to underground
natural gas storage for production from certain Hydrocarbon Licenses, and in
substantially the form set forth in Annexure D to the Acquisition Agreement.

“Gas Well Participation Agreement” means the participation agreement, dated as
of the Closing Date, under which the Borrower and the Seller agree to
participate in the development of future gas wells, and in substantially the
form set forth in Annexure A to the Acquisition Agreement.

 

9



--------------------------------------------------------------------------------

“GDPA” means the General Directorate of Petroleum Affairs of the Republic of
Turkey, and any successor thereto.

“Governmental Authority” means any nation, government, state or municipality or
any agency, authority, court, central bank, instrumentality, political
subdivision or regulatory body of any of the foregoing, and any other entity
exercising, or purporting to exercise, executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government.

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, or otherwise to assure or hold harmless the owner of any
such primary obligation against loss in respect thereof. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lesser
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Collateral Agent
in good faith.

“Guarantors” means the Parent Guarantors and the Subsidiary Guarantors.

“Hazardous Material” means, without limitation, any petroleum product, raw
material, physical agent, airborne contaminant, biological agent, assayable
biological contaminant, chemical product or intermediate, chemical by-product,
flammable material, explosive, radioactive substances, asbestos in any form that
is or could become friable, urea formaldehyde foam insulation, polychlorinated
biphenyls, chemicals defined under Environmental Law as hazardous substances,
hazardous wastes, extremely hazardous wastes, solid wastes, toxic substances,
pollutants, contaminants or words of similar meaning that are now or hereafter
defined, prohibited, limited or regulated in any way under any Environmental
Law.

“Hedge Agreement” means any transaction or agreement to provide or obtain any
option, future, swap, forward, cap, floor, collar or analogous arrangement (or
any combination of the foregoing) in respect of interests rates, exchange rates,
commodity prices, bond indices, bond prices, equity indices, equity prices, or
any other subject matter, either generally or subject to specific contingencies.

“Hedge Agreement Value” means, for each Hedge Agreement on any date of
determination, an amount equal to:

 

  (a) in the case of a Hedge Agreement documented pursuant to the Master
Agreement (Multicurrency-Cross Border) published by the International Swap and
Derivatives Association, Inc. (the “Master Agreement”), the amount, if any, that
would be payable by any Obligor or any of its Subsidiaries to its counterparty
to such Hedge Agreement, as if (i) such Hedge Agreement were being terminated
early on such date of determination and (ii) such Obligor or Subsidiary were the
sole “Affected Party” (as defined in the Master Agreement);

 

10



--------------------------------------------------------------------------------

  (b) in the case of a Hedge Agreement traded on an exchange, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss, if any, on
such Hedge Agreement to the Obligor or Subsidiary of an Obligor party to such
Hedge Agreement based on the settlement price of such Hedge Agreement on such
date of determination; or

 

  (c) in all other cases, the mark-to-market value of such Hedge Agreement,
which will be the unrealized loss on such Hedge Agreement to the Obligor or
Subsidiary of an Obligor party to such Hedge Agreement determined as the amount,
if any, by which (i) the present value of the future cash flows to be paid by
such Obligor or Subsidiary exceeds (ii) the present value of the future cash
flows to be received by such Obligor or Subsidiary pursuant to such Hedge
Agreement.

“Hydrocarbon Interests” means, to the extent the Borrower or any Target may now
or hereafter have any right, title or interest therein, fee mineral interests,
term mineral interests, farm-out interests, royalty interests, overriding
royalty interests, net profit interests, carried interests, working interests,
production payments and similar mineral interests, interests in Hydrocarbon
storage and/or transportation facilities, and all unsevered and unextracted
Hydrocarbons in, under, or attributable to such properties and interests arising
from any Hydrocarbon License.

“Hydrocarbon License” means any concession, lease, license, permit or other
agreement, contract, conveyance or instrument pursuant to which the Borrower or
any Target is entitled to enter upon any property to prospect, explore or
develop such property for the production of Hydrocarbons or produce Hydrocarbons
from such property, and shall be deemed to include (a) any permit granted by
GDPA or any other Governmental Authority to conduct geological investigations
concerning the presence of Hydrocarbons in any area, (b) any license granted by
GDPA or any other Governmental Authority to explore for Hydrocarbons in any area
and (c) any lease or license granted by EMRA, GDPA or any other Governmental
Authority to produce or sell Hydrocarbons from any area (including any Natural
Gas Wholesale License).

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore, and all products, by-products and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances (including sulfur, geothermal steam, water,
carbon dioxide, helium, and any and all minerals, ores, or substances of value
and the products therefrom).

“Indebtedness” means, as to any Person on any date of determination, without
duplication:

 

  (a) all indebtedness of such Person for borrowed money and all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments;

 

11



--------------------------------------------------------------------------------

  (b) all obligations of such Person, contingent or otherwise, in respect of the
face amount of all (i) letters of credit (whether or not drawn) or (ii) bankers’
acceptances or similar facilities, in each case issued for the account of such
Person;

 

  (c) all capital lease obligations of such Person;

 

  (d) all synthetic lease obligations of such Person;

 

  (e) all obligations of such Person under Hedge Agreements, each valued at the
Hedge Agreement Value thereof;

 

  (f) all obligations of such Person to pay the deferred purchase price of
property or services (other than current trade payables (including intercompany
trade payables) that are incurred in the ordinary course of such Person’s
business and are not overdue for a period of more than ninety (90) days);

 

  (g) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person;

 

  (h) the liquidation value of all redeemable preferred Equity Interests or
other preferred Equity Interests of such Person;

 

  (i) all obligations of such Person owing in connection with any volumetric or
production prepayments;

 

  (j) any obligations of such Person which would be required to be disclosed on
such Person’s balance sheet as a liability in accordance with GAAP and which
would be payable more than twelve (12) months from the date of creation thereof
(other than reserves for taxes and for contingent obligations);

 

  (k) all obligations of the kind referred to in clauses (a) through (j) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation; and

 

  (l) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (k) above.

For the avoidance of doubt, the Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership) to the extent such
Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Liabilities” is defined in Section 11.6.

 

12



--------------------------------------------------------------------------------

“Indemnitee” is defined in Section 11.6.

“Independent Reserves Report” means the Hydrocarbon reserves report to be
prepared by DeGolyer and MacNaughton, or such other firm of independent
petroleum engineers acceptable to the Administrative Agent, with respect to the
Hydrocarbon Interests in Turkey owned by the Targets as of December 31, 2010.

“Interest Payment Date” means:

 

  (a) as to any Loan, the last day of its Interest Period; and

 

  (b) the date of any repayment or prepayment of any Loan.

“Interest Period” means, as to any Loan having a rate of interest based on
LIBOR:

 

  (a) initially, the period commencing on the Borrowing Date of such Loan and
ending on September 30, 2010; and

 

  (b) thereafter, each period commencing on the last day of the preceding
Interest Period applicable to such Loan and ending thirty (30) days thereafter;

provided that all of the foregoing provisions relating to Interest Periods shall
be subject to the following:

 

  (i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
(unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day);

 

  (ii) no Interest Period shall extend beyond the Maturity Date; and

 

  (iii) each Loan made as part of the same Borrowing shall have the same
Interest Period.

“Investments” means, with respect to any Person, (a) any advance, loan or
extension of credit (by way of entry into of a Guarantee Obligation or
otherwise) or capital contribution by such Person to another Person, including
through the purchase of any bonds, debentures, notes or other debt securities,
(b) any acquisition or purchase by such Person of Equity Interests in another
Person, (c) any acquisition by such Person, whether by purchase, merger or
otherwise, of the assets of another Person, or a business line or unit or a
division of another Person and (d) any acquisition or purchase by such Person,
whether pursuant to a farm-in agreement, production sharing agreement, joint
venture arrangement or analogous contractual arrangement, of any Hydrocarbon
Interest.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D.

“Lenders” is defined in the preamble hereto.

 

13



--------------------------------------------------------------------------------

“LIBOR” means, with respect to each day during each Interest Period, the rate
per annum determined by the Administrative Agent as the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period (a) appearing on Reuters LIBOR 01 page as of 11:00 a.m.
(London, England time) two (2) Business Days prior to the beginning of such
Interest Period or (b) if such rate does not appear on Reuters LIBOR 01 page,
the rate per annum (rounded upwards to the nearest  1/16 of 1%) determined by
reference to (i) such other comparable publicly available service for displaying
an average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equal to such period as may be selected by the Administrative Agent and
determined as of 11:00 a.m. (London, England time) two (2) Business Days prior
to the beginning of such Interest Period or (ii) in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered deposits in Dollars at or about 11:00 a.m. (London, England time), two
(2) Business Days prior to the beginning of such Interest Period in the
interbank eurodollar market where its eurodollar operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien or right of subrogation or analogous right
(statutory or other), charge, collateral or non-accessory security or other
security interest or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Liquid Investments” means:

 

  (a) marketable direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the Federal Government of
the United States of America and backed by the full faith and credit of the
United States of America maturing within one hundred and eighty (180) days from
the date of any acquisition thereof;

 

  (b) negotiable certificates of deposit, time deposits, or other similar
banking arrangements maturing within one hundred and eighty (180) days from the
date of acquisition thereof (“bank debt securities”), issued by (i) any Lender
(or any Affiliate of any Lender), (ii) any other bank or trust company so long
as such certificate of deposit is pledged to secure the Borrower’s or any of its
Subsidiaries’ ordinary course of business bonding requirements, or (iii) any
other bank or trust company which has combined capital and surplus and undivided
profit of not less than $500,000,000, if at the time of deposit or purchase,
such bank debt securities are rated not less than “AA” (or the then equivalent)
by the rating service of Standard & Poor’s Ratings Group or not less than “Aa”
(or the then equivalent) by the rating service of Moody’s Investors Service,
Inc.;

 

  (c) commercial paper issued by (i) any Lender (or any Affiliate of any
Lender), or (ii) any other Person if at the time of purchase such commercial
paper is rated not less than “A-1” (or the then equivalent) by the rating
service of Standard & Poor’s Ratings Group or not less than “P-1” (or the then
equivalent) by the rating service of Moody’s Investors Service, Inc.;

 

14



--------------------------------------------------------------------------------

  (d) deposits in money market funds investing exclusively in investments
described in clauses (a), (b) and (c) above;

 

  (e) repurchase agreements, having a term of not more than thirty (30) days,
relating to investments described in clauses (a), (b) and (c) above with a
market value at least equal to the consideration paid in connection therewith,
with any Person who regularly engages in the business of entering into
repurchase agreements and has a combined capital and surplus and undivided
profit of not less than $500,000,000, if at the time of entering into such
agreement the debt securities of such Person are rated not less than “AAA” (or
the then equivalent) by the rating service of Standard & Poor’s Ratings Group or
not less than “Aaa” (or the equivalent) by the rating service of Moody’s
Investors Service, Inc.; and

 

  (f) such other instruments as the Administrative Agent may from time to time
approve in writing.

“Loan” means each loan made to the Borrower pursuant to Section 2.3 as part of a
Borrowing, or the principal amount outstanding for the time being of that loan.

“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Fee Letter, the Mandate Letter, each Joinder Agreement, each Notice of
Borrowing, each Compliance Certificate and each other agreement, certificate,
document or instrument executed and delivered in connection with this Agreement
or any other Loan Document, whether or not expressly stated on its face to be a
“Loan Document” and whether or not specifically mentioned herein or therein;
provided that solely for the purposes of Section 11.2, neither the Fee Letter
nor the Mandate Letter shall constitute a Loan Document.

“Local Collection Account” means the commercial deposit account to be
established by each Target with the Local Collection Account Bank pursuant to
Section 6.14(d) for the purpose of receiving Turkish Lira denominated payments
due to such Target under each Eligible Contract.

“Local Collection Account Bank” means Turkiye Garanti Bankasi A.Ş., or any other
depository bank in Turkey acceptable to the Collateral Agent.

“Majority Lenders” means, at any time, (a) Lenders holding more than 50% of the
Commitments at such time or (b) if the Commitments have been terminated and the
Loans have been made on the Closing Date, Lenders holding more than 50% of the
aggregate outstanding principal amount of the Loans at such time.

“Mandate Letter” means the letter agreement, dated as of the Closing Date, by
and among the Parent, the Lenders and the Borrower in connection with the
refinancing arrangements for the Loans and related amendments to the Senior
Credit Agreement.

“Material Adverse Effect” means a material adverse effect on, or a material
adverse change in, (a) the business, assets (including Hydrocarbon Interests in
Turkey), condition (financial or otherwise), or results of operations of the
Borrower and its Subsidiaries, taken as a whole, (b) any Obligor’s ability to
perform its obligations under any Loan Document or (c) the validity and
enforceability of any Loan Document or the rights, remedies, powers or
privileges of any Agent or any Lender under any Loan Document.

 

15



--------------------------------------------------------------------------------

“Material Contract” means (a) the TPAO Joint Operating Agreement, (b) the Maya
MoU, (c) the Calik Farm-In Participation Agreement and (d) any contract (other
than the Hydrocarbon Licenses and the Eligible Contracts) to which the Borrower
or any Target is a party which (i) involves an aggregate consideration payable
to or by the Borrower or any Target of at least $500,000 as of the date such
contract was entered into or (ii) if breached or terminated, could reasonably be
expected to have a Material Adverse Effect.

“Materials” is defined in Section 11.1(f).

“Maturity Date” means May 25, 2011.

“Maya MoU” means the Memorandum of Understanding, dated July 30, 2008, between
Petrogas and Maya Petrol Gaz Sanayi Ticaret Ltd Sti.

“Natural Gas Wholesale License” means any license for the wholesale distribution
of natural gas in Turkey issued by EMRA pursuant to the Natural Gas License
Regulation, as published in the Turkish Official Gazette dated September 7, 2002
and as amended from time to time, or pursuant to any other Applicable Law in
Turkey.

“Net Cash Proceeds” means with respect to any sale, lease, sale and leaseback,
assignment, conveyance, transfer or other Disposal of any property, or issuance
of Equity Interests by the Borrower or any Target, the proceeds received
therefrom in the form of cash or cash equivalents, net of attorneys’ fees
reasonably incurred, transaction fees, banking fees and other customary
out-of-pocket fees and expenses actually incurred by the Borrower or any Target
in connection therewith.

“Note” means a promissory note of the Borrower payable to a Lender,
substantially in the form of Exhibit A.

“Notice of Borrowing” means a request for a Borrowing of Loans, substantially in
the form of Exhibit B.

“Obligations” means, (a) the unpaid principal of and interest on the Loans
(including interest accruing after the maturity of the Loans, after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or similar proceeding relating to the Borrower) and (b) all other
obligations and liabilities of any Obligor, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred, that
may arise under, out of, or in connection with any Loan Document, whether on
account of principal, interest, fees, reimbursements, indemnities, costs,
expenses or otherwise.

“Obligors” means the Borrower and the Guarantors; provided that, for purposes of
Article 6 and Article 7, “Obligors” shall not include the Parent Guarantors
unless the Parent Guarantors are specifically referenced in a particular Section
therein.

 

16



--------------------------------------------------------------------------------

“Offshore Collection Account” means the commercial deposit account to be
established by each Target with the Offshore Collection Account Bank pursuant to
Section 6.14(d) for the purpose of receiving Dollar denominated payments due to
such Target under each Eligible Contract.

“Offshore Collection Account Bank” means Standard Bank Plc or any other
depository bank acceptable to the Collateral Agent in its discretion.

“Organizational Document” means, with respect to any Obligor, as applicable, its
certificate of incorporation, by-laws, memorandum of association, articles of
association, certificate of partnership, partnership agreement, certificate of
formation, limited liability company agreement, operating agreement or other
organizational document and all shareholder agreements, voting trusts and
similar arrangements applicable to shares, partnership interests, limited
liability company interests or other Equity Interests in any such Obligor.

“Other Taxes” is defined in Section 3.1(b).

“Parent” is defined in the second recital hereto.

“Parent Guarantors” means (a) the Parent and (b) TransAtlantic Petroleum (USA)
Corp., a Colorado corporation.

“Participant” is defined in Section 11.7(b).

“Patriot Act” is defined in Section 11.16.

“Payment Currency” is defined in Section 11.19.

“Permitted Investors” means N. Malone Mitchell, 3rd and any other Person that,
directly or indirectly, is Controlled by him and primarily engages in making
equity or debt investments in one or more entities.

“Person” means (a) any natural person and (b) any association, business trust,
corporation, Governmental Authority, joint stock company, joint venture, limited
liability company, partnership, trust, unincorporated association or other
entity, in any case, regardless of whether incorporated or unincorporated,
whether limited in liability or otherwise and whether acting in a fiduciary or
other capacity.

“Petrogas” is defined in the first recital hereto.

“Platform” is defined in Section 11.1(e).

“Properties” means, the business, operations and facilities or property owned,
leased, used, occupied or operated by a Person.

“Pro Rata Share” means, as to each Lender at any time, the ratio (expressed as a
percentage) of (a) such Lender’s Commitment to the aggregate Commitments of all
Lenders at such time or (b) if the Commitments have been terminated and the
Loans have been made on the Closing Date, the outstanding principal amount of
the Loan owed to such Lender to the aggregate outstanding principal amount of
the Loans owed to all Lenders at such time.

 

17



--------------------------------------------------------------------------------

“Public Lender” is defined in Section 11.1(f).

“Purchasing Lender” is defined in Section 2.12(a).

“Register” is defined in Section 11.7(d).

“Related Person” means, with respect to any Person, (a) each Affiliate of such
Person and each of the advisors, agents, directors, employees, officers,
partners, shareholders and trustees of each of the foregoing and (b) each other
Person designated, nominated or otherwise mandated by such Agent pursuant to
Section 10.5 and any other comparable provision of any Loan Document.

“Release” means, without limitation, any release, spilling, emission, leaking,
pumping, pouring, injecting, depositing, disposal, discharge, dispersal,
leaching, dumping or migration into the indoor or outdoor Environment, including
the movement of Hazardous Materials through ambient air, soil, surface water,
groundwater, wetlands, land or subsurface strata.

“Reserves Report” means the Hydrocarbon reserves report prepared by DeGolyer and
MacNaughton, dated March 31, 2010, with respect to the Hydrocarbon Interests in
Turkey owned by the Targets on the Closing Date.

“Responsible Officer” means, as to any Person that is a corporate entity, such
Person’s chief executive officer, president, chief financial officer and any
vice-president or such other equivalent office holder as the Administrative
Agent may reasonably approve; provided that, with respect to financial matters,
the chief financial officer of such Person shall be the Responsible Officer.

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
property), or any direct or indirect payment of any kind (whether in cash,
securities or other property) in consideration for, or otherwise in connection
with, any purchase, redemption, defeasance, retirement or other acquisition or
ownership of any Equity Interest of such Person, or any options, warrants or
rights to acquire or purchase any Equity Interest of such Person and (b) (i) any
principal or interest payments on, or redemptions of, subordinated debt of such
Person or (ii) any payments on intercompany payables owing to such Person;
provided that the term “Restricted Payment” shall not include any dividend or
distribution payable solely in common Equity Interests of such Person or
warrants, options or other rights to purchase such common Equity Interests.

“Secured Parties” means the Agents and the Lenders, and each of their respective
successors and permitted assigns from time to time.

“Security Documents” means the Australian Security Documents, the English
Security Documents, the Turkish Security Documents, and all other security
documents granting a Security Interest on any property of any Person to secure
the obligations and liabilities of any Obligor under any Loan Document.

 

18



--------------------------------------------------------------------------------

“Security Interest” means, with respect to any property, a Lien (a) granted or
purported to be granted on such property in favor of the Collateral Agent, for
the ratable benefit of the Secured Parties, (b) that is superior to all Liens or
rights of any other Person in such property (subject only to Liens permitted
under Section 7.2), (c) secures the payment in full of the Obligations and
(d) is legal, valid, enforceable and perfected.

“Seller” is defined in the first recital hereto.

“Senior Credit Agreement” means that certain Credit Agreement, dated as of
December 21, 2009, made by and among (a) DMLP, Ltd., Talon Exploration, Ltd.,
TransAtlantic Turkey, Ltd. and Petroleum Exploration Mediterranean International
Pty. Ltd., as borrowers, (b) Incremental Petroleum (Selmo) Pty. Ltd.,
TransAtlantic Petroleum (USA) Corp., the Parent and the Borrower, as guarantors,
(c) Standard Bank Plc, as issuing bank, administrative agent, collateral agent
and technical agent and (d) the lenders from time to time party thereto.

“Solvent” means, as to any Person on any date of determination, that on such
date (a) the fair value of the total assets of such Person (both at fair
valuation and at present fair saleable value) is greater than the total
liabilities of such Person (including contingent liabilities), (b) the present
fair saleable value of the total assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person is able to realize
upon its assets and pay its debts and other liabilities, contingent obligations,
and other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts and
other liabilities beyond such Person’s ability to pay such debts and liabilities
as they mature and (e) such Person is not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which such Person’s
assets would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and prevailing practice in the industry
in which such Person is engaged. In computing the amount of contingent
liabilities at any time, such liabilities shall be computed in the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Spot Rate” is defined in Section 1.5.

“Subsidiary” means, with respect to a Person (the “parent”) at any date, (a) any
Person the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, (b) any corporation, limited
liability company or similar corporate entity of which Equity Interests
representing more than 50% of the voting power of all Equity Interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the board of directors or similar governing body thereof are, as of such date,
owned, controlled or held by the parent and/or one or more subsidiaries of the
parent, (c) any partnership, (i) the sole general partner or the managing
general partner of which is the parent and/or one or more subsidiaries of the
parent or (ii) the only general partners of which are the parent and/or one or
more subsidiaries of the parent and (d) any other Person that is otherwise
Controlled by the parent and/or one or more subsidiaries of the parent.

 

19



--------------------------------------------------------------------------------

“Subsidiary Guarantors” means each Target and any subsidiary of a Target party
hereto from time to time as a guarantor in accordance with Section 6.12(b).

“Target” is defined in the first recital hereto; provided that, if any Target
creates or acquires a new Subsidiary on or after the Closing Date, each
reference to “Target” herein shall be deemed to include such Subsidiary.

“Taxes” is defined in Section 3.1(a).

“TPAO Joint Operating Agreement” means the joint operating agreement, dated
August 31, 2000, between Amity and Turkiye Petrolleri Anonim Ortakligi, relating
to the operation of certain Hydrocarbon Licenses in Thrace, Turkey.

“Turkish Lira” means the lawful currency of Turkey.

“Turkish Security Documents” means the following documents, each governed by the
laws of Turkey, in form and substance satisfactory to the Collateral Agent:

 

  (a) the share pledge agreement referred to in clause (a) of the definition of
“Amity Security Documents”,

 

  (b) each security document referred to in clauses (b) through (d) of the
definition of “Amity Security Documents”;

 

  (c) a receivables pledge agreement, granting a Security Interest over (i) all
of the present and future receivables payable to Petrogas under each Eligible
Contract and (ii) all receivables payable under each property insurance policy
required to be maintained by Petrogas pursuant to Section 6.8;

 

  (d) each receivables payment instruction letter, instructing the Eligible
Offtaker named therein to make all payments due to Petrogas under the applicable
Eligible Contract to the Local Collection Account;

 

  (e) an account pledge agreement, granting a Security Interest over all of the
present and future monies and other property on deposit in the Local Collection
Account, and pursuant to which the Local Collection Account Bank shall agree to
hold all monies and other property deposited in the Local Collection Account in
accordance with the instructions of the Collateral Agent following its receipt
of the Collateral Agent’s notice to such effect delivered in accordance with the
terms thereof; and

 

  (f) any other document reasonably required by the Collateral Agent to be
executed in connection with the creation, perfection and/or priority of the
security interests to be granted pursuant to the foregoing, including any
Security Document referred to in Section 6.12(c).

“Whitewash Completion Date” means the date that is 14 days after the date that
Amity has lodged a Form 2205 at the Australian Securities and Investments
Commission giving notice that the required special resolution of its
shareholders has been passed authorizing it to provide the financial assistance
that it is required to provide pursuant to Section 6.14(a).

 

20



--------------------------------------------------------------------------------

“Whitewash Procedures” means the procedure referred to in clause 260B of the
Corporations Act 2001 of Australia in order for Amity to provide the financial
assistance it is required to provide pursuant to Section 6.14.

1.2 Terms Generally.

(a) Unless otherwise specified in a Loan Document, all terms defined in this
Agreement shall have the same meanings when used in such Loan Document.

(b) As used herein and in any other Loan Document:

 

  (i) accounting terms relating to the Borrower and its Subsidiaries not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP;

 

  (ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

 

  (iii) the words “herein”, “hereof”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.;

 

  (iv) the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of, or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings);

 

  (v) the words “asset” and “property” shall have the same meaning and effect
and shall refer to any and all tangible and intangible assets and property
(whether real or personal), including accounts, cash, contract rights, Equity
Interests, leasehold interests, revenues and securities; and

 

  (vi) the phrase “Material Adverse Effect” shall be deemed to be followed by
the phrase “, individually or in the aggregate”.

(c) Unless otherwise specified, a reference in any Loan Document to an Article
or Section shall be a reference to an Article or Section of such Loan Document,
and a reference in a Loan Document to any Annex, Appendix, Exhibit or Schedule
shall be a reference to an Annex, Appendix, Exhibit or Schedule to such Loan
Document.

(d) In any computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

 

21



--------------------------------------------------------------------------------

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms, and any pronoun shall include
the corresponding masculine, feminine and neuter forms.

1.3 Headings. The Article and Section headings herein are used for convenience
of reference only, are not part of this Agreement and shall not affect, nor be
taken into consideration in, the construction or interpretation of this
Agreement.

1.4 Updated Versions. Unless otherwise specified, (a) any definition of, or
reference to, any Acquisition Document, any Loan Document, or any other
agreement, document or instrument herein shall be construed as referring to such
Acquisition Document, Loan Document, agreement, document or instrument as
amended, amended and restated, renewed, replaced, supplemented or otherwise
modified from time to time in accordance with its terms, but subject always to
any restrictions on any such amendment, amendment and restatement, renewal,
replacement, supplementing or modification in any Loan Document, and shall be
construed as being inclusive of all annexes, appendices, exhibits and schedules
thereto and (b) any reference to a requirement of Applicable Law shall refer to
such requirement as amended, amended and restated, supplemented or modified from
time to time, including any statutory or regulatory codification, consolidation,
interpretation, replacement or supplementing of such requirement of Applicable
Law.

1.5 Currency Conversion. To the extent relevant in determining whether any
Dollar denominated monetary threshold in Section 2.4(b), Section 5.12,
Section 7.1, Section 7.2, Section 7.7, Section 8.1(e), Section 8.1(g) or any
other analogous provision of this Agreement or any other Loan Document has been
exceeded, any amount denominated in a non-Dollar currency shall be converted to
Dollars using the Spot Rate. “Spot Rate” means, on any date of determination,
the rate quoted by Standard Bank Plc or any other Lender to the Administrative
Agent as its spot rate for the purchase of such non-Dollar currency with Dollars
through its principal foreign exchange trading office at approximately 11.00
a.m. (London, England time) on such date of determination (or at such other time
on such date of determination if the Administrative Agent reasonably determines
that the volume of trades at approximately 11.00 a.m. (London, England time) in
respect of such non-Dollar currency is insufficient to permit the establishment
of an appropriate spot rate for the purchase of such non-Dollar currency with
Dollars).

1.6 Resolution of Drafting Ambiguities. Each Obligor acknowledges and agrees
that it was represented by counsel in connection with the execution and delivery
of each Loan Document to which it is a party, that it and its counsel reviewed
and participated in the preparation and negotiation hereof or thereof and that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation hereof or
thereof.

ARTICLE 2

THE COMMITMENTS AND LOANS

2.1 Commitments. Subject to, and upon the terms and conditions of, and in
reliance upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make a single Loan to the Borrower on the
Closing Date in a principal amount equal to its Commitment.

 

22



--------------------------------------------------------------------------------

2.2 Loans. Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their respective Commitments;
provided that the failure of any Lender to make its Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). Amounts
repaid or prepaid with respect to any Loan may not be reborrowed.

2.3 Borrowings and Continuations of Loans.

(a) Borrowings.

(i) Notice of Borrowing. Each Borrowing shall be made pursuant to a duly
completed and executed irrevocable Notice of Borrowing delivered to the
Administrative Agent not later than noon (London, England time) at least three
(3) Business Days prior to the requested Borrowing Date (or such shorter period
as the Administrative Agent may in its sole discretion agree to). Each Borrowing
shall be in a minimum amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Promptly after receipt of a Notice of Borrowing, the
Administrative Agent shall notify each Lender thereof. Each Lender shall make
available to the Administrative Agent not later than 3:00 p.m. (London, England
time) on the requested Borrowing Date in same day funds an amount equal to its
Pro Rata Share of such Borrowing. Subject to fulfillment of the applicable
conditions precedent in Article 4, the Administrative Agent shall, following its
receipt of such funds, make the same available to the Borrower at its account
with the Administrative Agent or with such other financial institution
reasonably approved by the Administrative Agent.

(b) Certain Limitations. Notwithstanding anything to the contrary herein:

(i) no Loan may be continued beyond its then existing Interest Period if a
Default under Section 8.1(a) or 8.1(f) or any Event of Default has occurred and
is continuing, in which case such Loan shall bear interest in accordance with
Section 2.7(c);

(ii) if prior to the first day of any Interest Period, any Lender reasonably
determines (which determination shall be conclusive and binding on the Borrower)
that the introduction of or any change in or in the interpretation of any
Applicable Law makes it unlawful, or any Governmental Authority asserts that it
is unlawful, for such Lender to make or continue any Loan having a rate of
interest based on LIBOR, then the Borrower’s right to continue such Loan and
each Lender’s obligation to continue any such Loan shall be suspended and each
such outstanding Loan of that Lender shall be converted to and maintained as a
Loan whose interest rate is based on a rate readily ascertainable by the
Administrative Agent on the last day of its then existing Interest Period as the
cost of funding such Loan (and which may include the rate as determined by
Standard Bank Plc to be its internal prime or similar interest rate for such
day, with any change in the rate made by Standard Bank Plc taking effect on the
Business Day following such change) until such Lender notifies the Borrower that
the circumstances causing such suspension no longer exist, whereupon the
provisions of this Agreement otherwise applicable to the making or maintaining
of Loans having a rate of interest based on LIBOR shall again apply;

 

23



--------------------------------------------------------------------------------

(iii) if prior to the first day of any Interest Period, the Administrative Agent
reasonably determines (which determination shall be conclusive and binding on
the Borrower) that by reason of circumstances affecting the London interbank
market, adequate and reasonable means do not exist for ascertaining LIBOR for
such Interest Period, then the Borrower’s right to continue any Loan having a
rate of interest based on LIBOR and each Lender’s obligation to maintain any
Loan having a rate of interest based on LIBOR shall be suspended and each such
outstanding Loan shall be converted to and maintained as a Loan whose interest
rate is based on a rate readily ascertainable by the Administrative Agent on the
last day of its then existing Interest Period as the cost of funding such Loan
(and which may include the rate as determined by Standard Bank Plc to be its
internal prime or similar interest rate for such day, with any change in the
rate made by Standard Bank Plc taking effect on the Business Day following such
change) until the Administrative Agent, acting on the directions of the Majority
Lenders, notifies the Borrower that the circumstances causing such suspension no
longer exist, whereupon the provisions of this Agreement otherwise applicable to
the maintaining of Loans having a rate of interest based on LIBOR shall again
apply; and

(iv) if prior to the first day of any Interest Period, the Majority Lenders
notify the Administrative Agent that in their reasonable determination (which
determination shall be conclusive and binding on the Borrower), LIBOR does not
adequately and fairly reflect the cost to the Majority Lenders of maintaining
Loans having a rate of interest based on LIBOR for such Interest Period, then
the Borrower’s right to continue any such Loan and each Lender’s obligation to
maintain any Loan having a rate of interest based on LIBOR shall be suspended
and each such outstanding Loan shall be converted to and maintained as a Loan
whose interest rate is based on a rate readily ascertainable by the
Administrative Agent on the last day of its then existing Interest Period as the
cost of funding such Loan (and which may include the rate as determined by
Standard Bank Plc to be its internal prime or similar interest rate for such
day, with any change in the rate made by Standard Bank Plc taking effect on the
Business Day following such change) until the Administrative Agent, acting on
the directions of the Majority Lenders, notifies the Borrower that the
circumstances causing such suspension no longer exist, whereupon the provisions
of this Agreement otherwise applicable to the maintaining of Loans having a rate
of interest based on LIBOR shall again apply.

2.4 Prepayments.

(a) Optional. The Borrower may at any time and from time to time voluntarily
prepay the Loans, in whole or in part, by delivering to the Administrative Agent
an irrevocable notice specifying the proposed prepayment date and the aggregate
principal amount of such prepayment no later than 11:00 a.m. (London, England
time) at least three (3) Business Days prior to the proposed prepayment date.
Each such voluntary prepayment shall be in an amount equal to $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the aggregate
outstanding principal amount of the Loans, as the case may be). If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein.

 

24



--------------------------------------------------------------------------------

(b) Mandatory. The Borrower shall make a mandatory prepayment of the Loans in
each of the following circumstances:

(i) Asset Sale. If any Asset Sale results in the realization by the Borrower or
any Target of Net Cash Proceeds in excess of $500,000 (whether pursuant to a
single Disposal or a series of related Disposals), the Borrower shall, within
two (2) Business Days of receipt, ensure that all of such Net Cash Proceeds are
applied to prepay the outstanding principal amount of the Loans;

(ii) Equity Issuance.

(A) Unless otherwise issued or contributed in connection with a transaction
permitted under Section 7.7(g), within two (2) Business Days of receipt by the
Borrower or any Target of Net Cash Proceeds from any issuance of Equity
Interests by, or any contribution to the share capital of, the Borrower or any
Target, the Borrower shall apply all of the Net Cash Proceeds of such issuance
of Equity Interests or capital contribution to prepay the outstanding principal
amount of the Loans.

(B) Within two (2) Business Days of receipt by the Parent of Net Cash Proceeds
from any issuance of its Equity Interests occurring at any time after the
earlier of (1) March 31, 2011 and (2) the first date occurring after January 1,
2011 on which the Senior Credit Agreement commitments are increased by at least
$10,000,000 as a consequence of the Targets acceding to the Senior Credit
Agreement as obligors thereunder in accordance with its terms, the Parent shall
ensure that such excess Net Cash Proceeds of such issuance of Equity Interests
are applied to prepay the outstanding principal amount of the Loans.

(iii) Debt Issuance. Within two (2) Business Days of receipt by the Borrower or
any Target of Net Cash Proceeds from any incurrence of Indebtedness (other than
Indebtedness permitted by Section 7.1(a) through 7.1(e)), the Borrower shall
apply all of the Net Cash Proceeds of such incurrence of Indebtedness to prepay
the outstanding principal amount of the Loans;

(iv) Senior Credit Agreement. If the commitments under the Senior Credit
Agreement are increased at any time after the Closing Date by at least
$10,000,000 as a consequence of the Targets acceding to the Senior Credit
Agreement as obligors thereunder in accordance with its terms, the Obligors
shall cause the borrowers under the Senior Credit Agreement to (A) obtain a loan
in a principal amount equal to such increased commitments and (B) apply the
proceeds of such loan to prepay the outstanding principal amount of the Loans;

(v) Illegality. If any Lender notifies the Administrative Agent and the Borrower
that the introduction of or any change in or in the interpretation of any
Applicable Law makes it unlawful, or any Governmental Authority asserts that it
is unlawful, for such Lender to make or maintain any Loan outstanding hereunder,
then such Lender’s obligation to make any Loan or maintain any Loan shall be
suspended and the Borrower shall (if not prohibited by Applicable Law) prepay
all outstanding Loans of such Lender no later than 11:00 a.m. (London, England
time) on the last day of the then existing Interest Period for such Loans (or
within such earlier time as may be required by Applicable Law);

 

25



--------------------------------------------------------------------------------

(vi) Petrogas Natural Gas Wholesale License. If, by December 31, 2010, EMRA
shall not have granted a natural gas wholesale license to Petrogas in accordance
with the terms of the Turkish Natural Gas License Regulation and otherwise on
terms satisfactory to the Majority Lenders, the Borrower shall prepay $4,000,000
in outstanding principal amount of the Loans (or if less than $4,000,000 is
outstanding at such time, such outstanding amount); and

(vii) Acceleration. Immediately upon any acceleration of the maturity of any
Loans pursuant to Section 8.2 or Section 8.3, the Borrower shall prepay the
principal amount of all outstanding Loans unless, pursuant to Section 8.3, only
a portion of all the Loans is so accelerated (in which case the portion so
accelerated shall be so prepaid).

(c) No Additional Right; Interest and Prepayment Premium; Ratable Prepayment.
The Borrower shall have no right to prepay any Loan except as provided in this
Section 2.4, and all notices given pursuant to this Section 2.4 shall be
irrevocable and binding upon the Borrower. Each prepayment of any Loan shall be
accompanied by accrued interest on the principal amount prepaid to the date of
such prepayment and breakage costs, if any, required to be paid pursuant to
Section 3.4. The amount of each prepayment shall be applied ratably to the
principal amount of each Lender’s Loans in accordance with its Pro Rata Share.

(d) No Consent. Notwithstanding anything to the contrary herein, the mandatory
prepayments required pursuant to Section 2.4(b) shall not be deemed to
constitute (i) a consent to any Asset Sale, Equity Issuance or incurrence of
Indebtedness not otherwise expressly permitted in any Loan Document or (ii) a
waiver in respect of any restriction on any Asset Sale, Equity Issuance or
incurrence of Indebtedness in any Loan Document.

2.5 Termination or Reduction of Commitments. Notwithstanding anything to the
contrary herein, at 5:00 p.m. (London, England time) on the Closing Date, the
then unused portion of each Lender’s Commitment (if any) shall be permanently
reduced to zero, and no amount of the Commitment so reduced may be subsequently
reinstated. Each such reduction shall take effect automatically and without any
need for further action on the part of such Lender, any Obligor or any Agent.

2.6 Repayment of Loans. On the Maturity Date, the Borrower shall repay to the
Administrative Agent, for the ratable benefit of the Lenders, the entire
principal amount of the Loans then outstanding.

2.7 Interest.

(a) Interest on Loans. On each Interest Payment Date, the Borrower shall pay
interest in respect of the outstanding principal amount of each Loan at a rate
per annum equal to LIBOR during the relevant Interest Period for such Loan plus
the Applicable Margin; provided that if any circumstance in Section 2.3(b)(ii),
Section 2.3(b)(iii) or Section 2.3(b)(iv) occurs which results in any Loan being
maintained on a basis other than LIBOR, the Borrower shall pay interest in
respect of the outstanding principal amount of such Loan at a rate per annum
equal to the alternative rate identified in Section 2.3(b)(ii), Section
2.3(b)(iii) or Section 2.3(b)(iv), as applicable plus the Applicable Margin at
the end of each Fiscal Quarter or at such other times as may be reasonably
determined by the Administrative Agent.

 

26



--------------------------------------------------------------------------------

(b) Additional Interest; Mandatory Costs. If any Lender is required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (as defined in Regulation D of the Board of Governors
of the Federal Reserve System of the United States of America) or to comply with
any applicable requirements of the European Central Bank, the Bank of England,
the Financial Services Authority or any other Governmental Authority in
connection with making or maintaining of any Loan (including any marginal,
special, emergency or supplemental reserves), then the Borrower shall pay to
such affected Lender additional interest on the unpaid principal amount of such
Loan from its effective date until its repayment in full, to compensate such
Lender for its cost of compliance therewith. Such additional interest shall be
determined by such Lender and notified to the Borrower through the
Administrative Agent (such notice to include the calculation of such additional
interest, which calculation shall be conclusive and binding on the Borrower in
the absence of manifest error). Any additional interest shall be due and payable
on each Interest Payment Date following the date of the Administrative Agent’s
notice to the Borrower to pay any such amount.

(c) Default Interest. If a Default under Section 8.1(a) or 8.1(f) or an Event of
Default shall have occurred and be continuing, then all Loans (whether or not
then due) shall bear interest at a rate per annum equal to the rate that would
otherwise be applicable thereto pursuant to this Section 2.7 plus an additional
2.00% per annum. In addition, all amounts (other than the principal amount of
the Loans) not paid when due hereunder (including, to the extent permitted by
Applicable Law, all overdue interest and fees) shall bear interest at a rate per
annum equal to the rate that would have been payable if such overdue amount had
been deemed to constitute a Loan with an Interest Period of three (3) months
initially borrowed on the date such amount became overdue, plus an additional
2.00% per annum.

2.8 Fees. The Borrower shall pay the “Arrangement Fee” set forth in the term
sheet attached to the Fee Letter and all fees set forth in the Mandate Letter in
accordance with the terms thereof, and all such fees shall be fully earned and
nonrefundable when paid (regardless of whether any Borrowing contemplated by
this Agreement is requested), shall be paid in immediately available funds when
due, shall not be subject to any counterclaim or set off and shall be in
addition to, and not in lieu of, and any other fees, reimbursements of
out-of-pocket costs and expenses payable by the Borrower under this Agreement or
any other Loan Document.

2.9 Computation of Interest and Fees. All computations of interest and fees
shall be made by the Administrative Agent, on the basis of a year of three
hundred and sixty (360) days, in each case for the actual number of days
(including the first day, but excluding the last day) occurring in the period
for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate or fee shall be conclusive and binding
on the Borrower for all purposes, absent manifest error.

 

27



--------------------------------------------------------------------------------

2.10 Payment Procedures; Clawback.

(a) Payments by Borrower. The Borrower and each other Obligor shall make each
payment required of it under this Agreement and any other Loan Document not
later than 11:00 a.m. (London, England time) on the date due in Dollars to the
Administrative Agent at its Funding Office, or such other location as the
Administrative Agent may designate in writing to the Borrower or other Obligor
in same day funds without deduction, set off, or counterclaim of any kind. Upon
its actual receipt of such payment in same day funds without deduction, set-off
or counterclaim of any kind, the Administrative Agent shall promptly thereafter
calculate and cause to be distributed ratably to each Lender in accordance with
such Lender’s Pro Rata Share at such Lender’s respective Funding Office or to an
account of such Lender as notified to the Administrative Agent at least five
(5) Business Days prior to such distribution, like funds relating to the payment
of principal, interest, fees or any other amounts (other than amounts payable
solely to the Administrative Agent or a specific Lender), in each case to be
applied in accordance with this Agreement. If the Administrative Agent makes a
payment to a Lender in circumstances where the Administrative Agent was for any
reason not in actual receipt of same day funds for such payment without
deduction, set off or counterclaim (it being understood that the Administrative
Agent shall have no obligation to make such a payment unless and until it
actually receives such funds from the Obligors), then such Lender shall on
demand therefor promptly refund such payment to the Administrative Agent
together with accrued interest thereon from the date of its receipt of such
payment to the date such refund is received by the Administrative Agent, such
interest to be based on the rate determined by the Administrative Agent as its
cost of funding for such payment.

(b) Non-Business Day Payments. If any payment of principal on a Loan becomes due
and payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day, unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal on a Loan pursuant to the
preceding sentence, interest thereon shall be payable at the applicable interest
rate during such extension as determined by the Administrative Agent in its
reasonable discretion. In the case of fees or any other amount under a Loan
Document (other than principal or interest) that becomes due and payable on a
day other than a Business Day, such amount shall be payable on the next
succeeding Business Day.

2.11 Evidence of Indebtedness. The Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in accordance with its usual practice in the ordinary
course of business. The accounts or records maintained by the Administrative
Agent and each Lender shall be conclusive and binding on the Borrower absent
manifest error of the amount of the Loans made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto

 

28



--------------------------------------------------------------------------------

2.12 Sharing of Payments by Lenders.

(a) Sharing. If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set off, or otherwise) in
respect of any principal or interest on account of its Loans in excess of its
Pro Rata Share, such Lender (the “Purchasing Lender”) shall promptly notify the
Administrative Agent to such effect and shall be deemed to have forthwith
purchased from the other Lenders participations in their Loans as shall be
necessary to cause the Purchasing Lender to share the excess payment received
ratably with the other Lenders; provided however that if all or any portion of
such excess payment is thereafter recovered by each other Lender, the Purchasing
Lender’s purchase from such other Lender shall be rescinded and such other
Lender shall repay to the Purchasing Lender the purchase price to the extent of
its Pro Rata Share of such recovery. The Borrower agrees that any Purchasing
Lender that is deemed to have purchased a participation from another Lender may,
to the fullest extent permitted by Applicable Law, exercise all its rights of
payment (including the right of set off) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.

(b) Exceptions to Sharing. Section 2.12(a) shall not apply to (i) any payment
made by an Obligor to a Lender pursuant to and in accordance with the express
terms of this Agreement or any other Loan Document or (ii) any consideration
received by a Lender in relation to any assignment made by it or participation
granted by it in accordance with Section 11.7.

ARTICLE 3

TAXES AND YIELD PROTECTION

3.1 Taxes.

(a) No Deduction for Certain Taxes. Any and all payments by each Obligor shall
be made free and clear of and without deduction for any and all present and
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Secured Party,
taxes imposed on its income by the jurisdiction under the laws of which such
Secured Party (as the case may be) is organized or any political subdivision of
the jurisdiction (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as “Taxes”)
and, in the case of each Secured Party, Taxes by the jurisdiction of such
Secured Party’s Funding Office or any political subdivision of such
jurisdiction. If any Obligor shall be required by law to deduct any Taxes from
or in respect of any sum payable to any Secured Party, (i) the sum payable shall
be increased as may be necessary so that, after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.1), such Secured Party or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Obligor shall make such deductions and
(iii) such Obligor shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with Applicable Law.

 

29



--------------------------------------------------------------------------------

(b) Other Taxes. In addition, each Obligor agrees to pay (i) any present and
future stamp and documentary taxes and any other excise or property taxes,
charges and similar levies and (ii) any value added taxes imposed by the
jurisdiction in which the Obligor is resident, in each of (i) and (ii) above,
arising from any payment made or from the execution, delivery, registration or
enforcement of, or otherwise with respect to, this Agreement and the other Loan
Documents (hereinafter referred to as “Other Taxes”).

(c) Indemnification for Taxes. Each Obligor indemnifies each Secured Party for
the full amount of Taxes and Other Taxes (including any Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section 3.1) paid by
such Secured Party and any liability (including interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. Each payment required to be made by an Obligor in
respect of this indemnification shall be made to the Administrative Agent for
the benefit of any party claiming such indemnification within thirty (30) days
from the date such Obligor receives written demand therefor from the
Administrative Agent on behalf of itself as Administrative Agent or any such
Secured Party. If any Secured Party receives a refund in respect of any Taxes
paid by an Obligor under this clause (c), such Secured Party shall promptly pay
to such Obligor such Obligor’s share of such refund as reasonably determined by
such Secured Party.

3.2 Increased Costs.

(a) Change in Law. If, due to either (i) the introduction of or any change in or
in the interpretation of any Applicable Law that becomes effective after the
Closing Date or (ii) the compliance with any guideline or request from any
Governmental Authority (whether or not having the force of law) that becomes
effective after the Closing Date, there shall be any increase in the cost to any
Lender of agreeing to make or making, funding, or maintaining any Loan (whether
as a result of any consequent change in its basis of taxation, any consequent
introduction of additional regulatory fees or deposits or otherwise), then the
Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), immediately pay to the Administrative
Agent for the account of such Lender such additional amounts as shall be
sufficient to compensate such Lender for such increased cost. A certificate as
to the amount of such increased cost and detailing the calculation of such cost
submitted to the Borrower and the Administrative Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error.

(b) Capital Adequacy. If any Lender determines in good faith that compliance
with any Applicable Law that becomes effective after the Closing Date or any
guideline or request from any Governmental Authority (whether or not having the
force of law) that becomes effective after the Closing Date affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s Commitment
or Loan, then, upon ten (10) days’ prior written notice by such Lender (with a
copy of any such demand to the Administrative Agent), the Borrower shall
immediately pay to the Administrative Agent for the account of such Lender, from
time to time as specified by such Lender, such additional amounts as shall be
sufficient to compensate such Lender, in light of such circumstances, with
respect to such Lender, to the extent that such Lender reasonably determines
such increase in capital to be allocable to the existence of such Lender’s
Commitment or Loan. A certificate as to such amounts and detailing the
calculation of such amounts submitted to the Borrower by such Lender shall be
conclusive and binding for all purposes, absent manifest error.

 

30



--------------------------------------------------------------------------------

(c) Clawback Limitation. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 3.2 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 3.2 for any
increased costs incurred or reductions suffered more than one hundred and eighty
(180) days prior to the date that such Lender, as the case may be, notifies the
Borrower of the event or circumstance giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the event or circumstance giving rise to such increased costs or
reductions is retroactive, then the one hundred and eighty (180) day period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.3 Mitigation Obligations. If any Lender requests compensation under Section
3.1 or Section 3.2, then such Lender shall use reasonable efforts to designate a
different Funding Office for funding or booking its Loans, or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable by the Borrower pursuant to
Section 3.1 or Section 3.2 in the future and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. The Borrower hereby agrees to pay all costs and expenses
incurred by any Lender in connection with any such designation or assignment;
provided that such costs and expenses incurred by any Lender in connection with
any such designation or assignment are not greater than amounts payable under
Section 3.1 or Section 3.2.

3.4 Breakage Costs. The Borrower agrees to indemnify each Lender on demand for,
and to hold each Lender harmless from, any Tax, loss or expense that such Lender
may sustain or incur as a consequence of (a) the Borrower’s failure to borrow or
continue any Loan after requesting the same, (b) the Borrower’s failure to make
any prepayment of Loans after the Borrower has given a notice thereof or (c) the
making of a prepayment of Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed or continued, for the period from the date
of such prepayment or of such failure to borrow or continue to the last day of
such Interest Period (or, in the case of a failure to borrow or continue, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the London interbank market. A
certificate as to any amounts payable pursuant to this Section 3.4 submitted by
such Lender to the Borrower through the Administrative Agent shall be conclusive
absent manifest error.

 

31



--------------------------------------------------------------------------------

3.5 Survival. The obligations of each Obligor under this Article 3 shall survive
the termination of the Commitments and the payment in full in cash of all
Obligations.

ARTICLE 4

CONDITIONS PRECEDENT

4.1 Conditions to Closing. The obligation of each Lender to make its Loan
hereunder is subject to the satisfaction of the following conditions precedent:

(a) Credit Agreement. This Agreement shall have been duly executed and delivered
by the Borrower, the Parent Guarantors, the Lenders party hereto on the Closing
Date and the Agents. The Administrative Agent and the Lenders shall be satisfied
that Petrogas shall, or will substantially concurrently with the consummation of
the Acquisition, execute and deliver a Joinder Agreement and become party hereto
as a Guarantor.

(b) Notes. The Borrower shall have duly executed and delivered a Note to each
Lender party hereto on the Closing Date that has requested one.

(c) Security Documents. The Security Documents (other than the Amity Security
Documents and the Security Documents to be executed pursuant to Section 6.14(d))
and all related documents (including share certificates and share transfer
forms) that are required to be delivered in connection with such Security
Documents (other than those to be delivered after the Closing Date as referred
to in Section 6.14) shall have been or will, substantially concurrently with the
consummation of the Acquisition, be duly executed and delivered by the Obligors
party thereto to the Collateral Agent.

(d) Other Loan Documents. The Mandate Letter and each other Loan Document to be
entered into on the Closing Date shall have been duly executed and delivered by
the parties thereto.

(e) Governmental Authorizations; Third Party Consents. The Administrative Agent
and the Lenders shall be satisfied that:

(i) Competition Board Approval has been obtained and is in full force and
effect;

(ii) Dalea has waived the negative covenants set forth in Section 10(a),
Section 10(f) and Section 10(h) of the Dalea Credit Agreement and has consented
to the Loans, the granting of Security Interests, the guarantees of the
Obligations and the other transactions contemplated by the Loan Documents; and

 

32



--------------------------------------------------------------------------------

(iii) all other approvals, authorizations and consents from any Governmental
Authority (including the Competition Board, EMRA or GDPA) and third parties
(including any party to the TPAO Joint Operating Agreement) needed to consummate
the transactions contemplated by the Loan Documents have been obtained and are
in full force and effect.

(f) Consummation of Acquisition. Each of the following shall have occurred, or
shall occur substantially concurrently with the making of the Loans hereunder,
in each case on terms and conditions reasonably satisfactory to the
Administrative Agent and the Lenders:

(i) the advance of the loan evidenced by the Acquisition Intercompany Payable,
yielding cash proceeds in an aggregate amount at least equal to the greater of
(A) $50,000,000 and (B) 68.9% of the Acquisition Consideration;

(ii) the satisfaction of all conditions precedent in Section 3.1 of the
Acquisition Agreement (or, with the prior written consent of the Majority
Lenders in their sole discretion, the waiver of any of such conditions
precedent);

(iii) the performance by each of the Seller and Zorlu Holding A.Ş. of all of
their respective obligations under Section 4.2 and Section 4.3 of the
Acquisition Agreement (or, with the prior written consent of the Majority
Lenders in their sole discretion, the waiver by the Borrower of any of such
obligations);

(iv) the performance by the Borrower of all of its obligations under Section 4.4
of the Acquisition Agreement, other than the payment of such portion of the
Acquisition Consideration to be financed by the Loans to be made hereunder (or,
with the prior written consent of the Majority Lenders in their sole discretion,
the waiver by the Seller and Zorlu Holding A.Ş. of any of such obligations); and

(v) the due execution and delivery by the Borrower, the Seller and certain
Affiliates of the Seller of (A) the Gas Connection Agreement, (B) the Gas
Purchase Framework Agreement, (C) the Gas Purchase Protocols, (D) the Gas
Storage Agreement and (E) the Gas Well Participation Agreement, each as more
fully described in Section 1.5 of the Acquisition Agreement.

(g) Acquisition Documents. The Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower attaching a true, correct
and complete copy of all Acquisition Documents on the Closing Date (and, if any
Acquisition Document is not in the English language, an English translation
thereof to the extent requested by the Administrative Agent (acting
reasonably)).

(h) Hydrocarbon Licenses. The Collateral Agent shall have received a certificate
from a Responsible Officer of the Borrower attaching a true, correct and
complete copy of all Hydrocarbon Licenses held by each Target on the Closing
Date (and, if any such Hydrocarbon License is not in the English language, an
English translation thereof to the extent requested by the Collateral Agent
(acting reasonably)).

 

33



--------------------------------------------------------------------------------

(i) Eligible Contracts. The Collateral Agent shall have received a certificate
from a Responsible Officer of the Borrower attaching a true, correct and
complete copy of all Eligible Contracts to which each Target is a party on the
Closing Date (and, if any such Eligible Contract is not in the English language,
an English translation thereof to the extent requested by the Collateral Agent
(acting reasonably)).

(j) Due Diligence Report; Reliance Letter. The Administrative Agent shall have
received (i) a complete copy of the due diligence reports (including all
supplemental reports thereto, the “Borrower Diligence Report”)) prepared by
Şengüler & Şengüler Law Office in connection with the Acquisition, and the
Administrative Agent and the Lenders shall be satisfied in all respects with the
contents thereof (including the assets, business, condition (financial or
otherwise), liabilities, management and operations of each Target), (ii) a duly
executed reliance letter from Şengüler & Şengüler Law Office, in form and
substance reasonably satisfactory to the Administrative Agent, permitting the
Administrative Agent and the Lenders to rely on the contents of such due
diligence reports and (iii) a supplemental due diligence report to the Borrower
Diligence Report prepared by Herguner, Bilgen and Ozeke satisfactory to the
Administrative Agent and the Lenders.

(k) Process Agent. The Administrative Agent shall have received evidence to its
reasonable satisfaction that CT Corporation shall have agreed to act as agent
for service of process on behalf of the Obligors party hereto on the Closing
Date.

(l) Resolutions, etc. The Administrative Agent shall have received from each
Obligor party hereto on the Closing Date (other than Petrogas), as applicable:

(i) a copy of a good standing certificate (or, if such concept does not exist
under the laws of such Obligor’s jurisdiction of organization, an equivalent
thereof reasonably acceptable to the Administrative Agent to the extent
available or practicable) in respect of such Obligor, dated a date reasonably
close to the Closing Date; and

(ii) a certificate, dated the Closing Date, duly executed and delivered by a
Responsible Officer of such Obligor as to:

(A) resolutions of each such Obligor’s board of directors or similar governing
body of such Person then in full force and effect authorizing the execution,
delivery and performance of each Loan Document to be executed by such Obligor
and the transactions contemplated hereby and thereby and attaching copies
thereof;

(B) the incumbency and signatures of those of its officers authorized to act
with respect to each Loan Document to be executed by such Obligor; and

(C) the full force and validity of each Organizational Document of such Obligor
and attaching copies thereof.

 

34



--------------------------------------------------------------------------------

In addition, the Administrative Agent shall have received (x) duly executed
powers of attorney granted by Petrogas authorizing the execution, delivery and
performance of the Joinder Agreement and each other Loan Document to which
Petrogas is to be a party on the Closing Date and the transactions contemplated
thereby and (y) board resolutions of Petrogas authorizing such powers of
attorney.

(m) Financial Assistance; Whitewash Procedures. The form of all board
resolutions, shareholder resolutions and other documents required in connection
with the Whitewash Procedures shall have been agreed to and finalized between
the Administrative Agent, the Lenders and the Borrower, and the Administrative
Agent and the Lenders shall be reasonably satisfied that the Borrower will be
able to ensure that Amity performs the actions set forth in Section 6.14(a).

(n) Escrow Arrangements. The Collateral Agent shall be reasonably satisfied with
all arrangements for the delivery of the certificates (if any) representing the
Equity Interests of Petrogas held by Amity and share register of Petrogas into
the possession of a custodial agent appointed by the Borrower and reasonably
acceptable to the Majority Lenders.

(o) Solvency. The Administrative Agent shall have received a solvency
certificate, signed by the chief financial officer of the Borrower, confirming
that both immediately before and immediately after the making of the Loans
hereunder and the consummation of the Acquisition, each Obligor and each Target
(if not yet an Obligor) will be, individually and together with its respective
Subsidiaries on a consolidated basis, Solvent.

(p) Legal Opinions. The Administrative Agent shall have received a favorable
legal opinion, each to be dated on or about the Closing Date and in form and
substance satisfactory to the Administrative Agent, from (i) Conyers Dill &
Pearman Limited, special Bermuda counsel to the Administrative Agent,
(ii) Şengüler & Şengüler Law Office, Turkish counsel to the Borrower,
(iii) Mallesons Stephen Jaques, Australian counsel to the Administrative Agent,
(iv) Higgs & Johnson, Bahamas counsel to the Administrative Agent, (v) Herguner,
Bilgen and Ozeke, Turkish counsel to the Administrative Agent, (vi) Jones Day,
special English counsel to the Administrative Agent and (vii) Jones Day, special
New York counsel to the Administrative Agent.

(q) Financial Statements. The Administrative Agent shall have received a copy of
the financial statements referred to in Section 5.5(a), and shall be satisfied
with the contents thereof.

(r) Fees, Expenses, etc. The Administrative Agent shall have received for its
own account and for the account of each Lender, as applicable, (i) all fees
(including without limitation the “Arrangement Fee” in the amount set forth on
the term sheet attached to the Fee Letter), costs and expenses due and payable
pursuant to the Fee Letter and (ii) all costs and expenses due and payable
pursuant to Section 11.5 for which invoices have been presented.

 

35



--------------------------------------------------------------------------------

(s) “Know-Your-Customer” Documentation. The Administrative Agent shall have
received, and be reasonably satisfied in form and substance with, all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, the United Kingdom Proceeds of Crime
Act 2002 and the United Kingdom Money Laundering Regulations 2003.

(t) Debt Service Reserve Account. The Collateral Agent shall have received
evidence to its satisfaction that the Debt Service Reserve Account has been
established and funded with an amount equal to the Debt Service Reserve Amount.

(u) Reserves Report. The Administrative Agent shall have received a copy of the
Reserves Report, and the Administrative Agent and the Lenders shall be satisfied
in all respects with the contents thereof.

(v) Miscellaneous. Each of the Administrative Agent and the Collateral Agent and
the Lenders shall have received such other documents and information reasonably
requested by it in connection with the transactions contemplated by the
Acquisition Documents and the Loan Documents.

(w) Insurance. The Collateral Agent shall have received a certificate of
insurance in respect of each insurance policy required to be maintained by the
Borrower and the Targets pursuant to Section 6.8.

4.2 Conditions to Borrowing. The obligation of each Lender to make or maintain
any Loan shall be subject to the satisfaction of each of the following
additional conditions precedent:

(a) Compliance with Warranties, No Default, etc. Both before and after giving
effect to any Loan the following statements shall be true and correct:

(i) the representations and warranties in each Loan Document shall, in each
case, be true and correct in all material respects with the same effect as if
then made (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); and

(ii) no Default or Event of Default shall have then occurred and be continuing.

(b) Satisfactory Legal Form; Delivery. The Notice of Borrowing required to be
delivered pursuant to Section 2.3(a)(i) shall have been duly executed and
delivered to the Administrative Agent in accordance with the provisions thereof
by or on behalf of the Borrower and shall be reasonably satisfactory in form and
substance to the Administrative Agent; and the Administrative Agent shall have
received all information, approvals, opinions, documents or instruments as it
may have reasonably requested.

 

36



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

To induce the Secured Parties to enter into this Agreement, each Obligor
represents and warrants to the Agents and the Lenders as follows:

5.1 Existence; Subsidiaries. Each Obligor and each Target (if not yet an
Obligor) is duly organized, validly existing and in good standing (if such
concept exists under the laws of its jurisdiction of organization) under the
laws of its jurisdiction of formation, and is qualified to do business in each
jurisdiction where its ownership or lease of property or conduct of its business
requires such qualification. Upon the consummation of the Acquisition, (a) Amity
will have no Subsidiaries other than Petrogas and (b) Petrogas will have no
Subsidiaries.

5.2 Capacity; Authorization; Non-Contravention. The execution, delivery, and
performance by each Obligor and each Target (if not yet an Obligor) of each
Acquisition Document and each Loan Document to which it is a party, the
performance of its obligations thereunder and the consummation of the
transactions contemplated thereby (a) are within its corporate powers, (b) have
been duly authorized by all necessary corporate and other organizational action,
(c) do not contravene its Organizational Documents, (d) do not violate any
Applicable Law or Contractual Obligation (including any obligations in respect
of the TPAO Joint Operating Agreement, the Maya MoU, the Calik Farm-In
Participation Agreement and each other Material Contract) applicable to it and
(e) will not result in the creation or imposition of any Lien prohibited by this
Agreement.

5.3 Governmental Authorizations; Other Consents. No approval, authorization,
consent, order or other action by, and no filing with or notice to, any
Governmental Authority (including the Competition Board, EMRA or GDPA) or any
other Person is required for, the due execution and delivery by each Obligor and
each Target (if not yet an Obligor) of each Acquisition Document and each Loan
Document to which it is a party, the performance of its obligations thereunder
or the consummation of the transactions contemplated thereby, other than (a) any
filing required to be made in connection with the perfection of the Liens under
the Security Documents, (b) the obtaining of Competition Board Approval and
(c) the completion of the Whitewash Procedures.

5.4 Binding Effect. Each Loan Document to which each Obligor and each Target (if
not yet an Obligor) is a party has been duly executed and delivered by it, and
constitutes its legal, valid, and binding obligation, enforceable against it in
accordance with its terms, except as such enforceability may be limited by any
Applicable Law relating to bankruptcy, insolvency, moratorium, liquidation,
reorganization or relief of debtors affecting creditors’ rights generally and by
general principles of equity.

5.5 Financial Statements; Reserves Report; No Material Adverse Effect.

(a) The unaudited compiled balance sheet of each Target as at December 31, 2008
and December 31, 2009, and the related statements of income and of cash flows
for the Fiscal Years ended on such dates, copies of which have been delivered to
the Administrative Agent and each Lender on or prior to the date hereof, present
fairly the consolidated financial condition of each Target as at such dates. All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as disclosed therein). As of the date of such financial
statements, there were no material Guarantee Obligations, contingent liabilities
or liabilities for taxes, unusual forward or long term commitments, interest
rate or foreign currency swap or exchange transaction or other obligation in
respect of derivatives, or unrealized or anticipated losses (except as disclosed
therein) affecting each Target for which adequate reserves have not been set
aside in accordance with GAAP.

 

37



--------------------------------------------------------------------------------

(b) The Reserves Report is accurate and complete in all material respects as of
the Closing Date, and does not contain any untrue statement of material fact or
omit to state any material fact necessary to make the statements contained
therein not misleading as of the Closing Date. Since the date of the Reserves
Report, there has not been any event or circumstance affecting the Hydrocarbon
Interests of the Targets that could reasonably be expected to have a Material
Adverse Effect.

5.6 Disclosure. All written information (excluding projections, estimates and
pro forma financial information) furnished by or on behalf of each Obligor and
each Target (if not yet an Obligor) to any Secured Party in connection with this
Agreement or any other Loan Document (including the financial statements
referred to in Section 5.5(a)) is accurate and complete in all material respects
on the date as of which such information was furnished, and does not contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements contained therein not misleading at such time. All
projections, estimates and pro forma financial information furnished by or on
behalf of each Obligor and each Target (if not yet an Obligor) to any Secured
Party were prepared on the basis of assumptions, data, information, tests, or
conditions believed in good faith to be reasonable at the time such projections,
estimates and pro forma financial information were furnished.

5.7 Litigation. Except as specified in Item 5.7 of the Disclosure Schedule, to
the best of the knowledge of each Obligor and to the best knowledge of each
Obligor in respect of any Target not yet an Obligor after due inquiry, there is
no pending or threatened action or proceeding affecting it or such Target before
any court, Governmental Authority or arbitrator which could reasonably be
expected to have a Material Adverse Effect or which purports to affect the
legality, validity, binding effect or enforceability of any Loan Document. To
the best of the knowledge of each Obligor and to the best knowledge of each
Obligor in respect of any Target not yet an Obligor after due inquiry, there is
no pending or threatened action or proceeding instituted against it or such
Target which seeks to adjudicate it or such Target as bankrupt or insolvent, or
which seeks its or such Target’s liquidation, winding up, reorganization, or
which seeks a composition of its or such Target’s debts under any Applicable Law
relating to bankruptcy, insolvency, moratorium, liquidation, reorganization or
relief of debtors, or which seeks the entry of an order for the appointment of
an administrator, administrative receiver, receiver, receiver and manager,
liquidator, provisional liquidator, trustee, custodian, conservator or other
similar official for it or such Target or for any substantial part of its or
such Target’s property.

5.8 Contractual Obligations; No Default. The Borrower and each Target is not in
default under or with respect to, or a party to, any Hydrocarbon License or any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

38



--------------------------------------------------------------------------------

5.9 Ownership of Properties. The Borrower and each Target has good and
indefeasible title to, or valid license, leasehold or other rights in, all of
its properties necessary for the conduct of its business as is customary in the
oil and gas industry, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The properties of each Obligor and each Target (if not yet an
Obligor) necessary for the ordinary conduct of its business is in good repair,
working order and condition (ordinary wear and tear excepted) and such property
has not been materially and adversely affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, hurricane, accident, strike or
other labor disturbance, embargo, requisition, expropriation, cancellation of
contracts, permits, or concessions (including any Hydrocarbon License) by a
Governmental Authority, riot, activities of armed forces, acts of god or any
public enemy.

5.10 Liens. Other than as permitted pursuant to Section 7.2, none of the
properties of the Borrower or each Target (including its Hydrocarbon Licenses)
is subject to any Lien. All filings, recordings, registrations, third party
consents and other actions to be taken on the part of each Obligor and each
Target (if not yet an Obligor) necessary to create and perfect the Liens
provided for in the Security Documents have been or will be made, obtained and
taken in all relevant jurisdictions in a timely manner, and the provisions of
each Security Document to which it is a party is effective to create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a Security
Interest (subject to the Liens permitted by Section 7.2) in respect of all of
its right, title and interest in the Collateral described in such Security
Document.

5.11 Compliance with Law. Each Obligor and each Target (if not yet an Obligor)
is in compliance with all Applicable Laws, except to the extent any
non-compliance could not reasonably be expected to have a Material Adverse
Effect.

5.12 Environmental Compliance. Notwithstanding the provisions of Section 5.11,
each Obligor and each Target (if not yet an Obligor) has obtained all permits
under Environmental Law necessary for the exercise of its rights with respect
to, and operation of, its properties and the conduct of its business. The
Borrower and each Target has at all times been and is in compliance with all
applicable Environmental Law except to the extent any such noncompliance has not
resulted in and could not reasonably be expected to result in exposure of such
Obligor to Environmental Liability in excess of $1,000,000. To the best
knowledge of each Obligor and each Target (if not yet an Obligor) after due
inquiry, none of the present or previously owned or operated properties of such
Obligor or such Target has been investigated or identified as a potential site
for removal, remediation, cleanup, closure, restoration, reclamation, or other
response activity under any Environmental Law or has been the site of any
Release of Hazardous Materials from present or past activities.

5.13 Insurance. The properties of each Obligor and each Target (if not yet an
Obligor) are insured with financially sound and reputable insurance companies
(not being Affiliates thereof), in such amounts, with such deductibles and
covering such risks as are customarily maintained by Persons engaged in the oil
and gas exploration and production industry and owning or operating in similar
localities where each Obligor and each Target (if not yet an Obligor) is based.

5.14 Use of Proceeds. Each Loan will be used by the Borrower for the purposes
described in Section 6.11. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no Loan will be used to purchase or carry any margin stock in
violation of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

 

39



--------------------------------------------------------------------------------

5.15 Investment Company Act. Neither the Borrower nor each Target is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940.

5.16 Taxes. All tax returns required to be filed by or on behalf of each Obligor
and each Target (if not yet an Obligor) have been duly filed on a timely basis
or appropriate extensions have been obtained, except where the failure to so
file could not reasonably be expected to have a Material Adverse Effect, and
such tax returns are true, correct and complete. All taxes shown to be payable
on such tax returns or on subsequent assessments with respect thereto will have
been paid in full on a timely basis, and no other taxes will be payable by each
Obligor and each Target (if not yet an Obligor) with respect to items or periods
covered by such tax returns, except in each case to the extent of any taxes that
are being contested in good faith and for which adequate reserves in accordance
with GAAP shall have been set aside.

5.17 Pension Plans. Each Obligor and each Target (if not yet an Obligor) is in
compliance in all material respects with all Applicable Law relating to any
pension plans or employee benefit plans. Without prejudice to the foregoing, no
“reportable event,” as defined in Section 4043 of ERISA, has occurred or is
reasonably expected to occur and no Obligor and no Target (if not yet an
Obligor) maintains any employee pension benefit plan which is subject to the
provisions of Title IV of ERISA.

5.18 Solvency. Both before and after giving effect to any Loan, each Obligor and
each Target (if not yet an Obligor) is and will be, individually and together
with its Subsidiaries on a consolidated basis, Solvent.

5.19 Hydrocarbon Licenses; Natural Gas Wholesale Licenses; Eligible Contracts.
Item 5.19 of the Disclosure Schedule contains a true, correct and complete list
of all Hydrocarbon Licenses and Natural Gas Wholesale Licenses in which each
Target has rights and all Eligible Contracts currently in effect, and a copy of
each such Eligible Contract and Hydrocarbon License and Natural Gas Wholesale
License, certified by a Responsible Officer of the Borrower or the relevant
Target as being true, complete and in full force and effect, has been delivered
to the Collateral Agent (together with, if any such Hydrocarbon License, Natural
Gas Wholesale License or Eligible Contract is not in the English language, an
English translation thereof to the extent requested by the Collateral Agent
(acting reasonably)). All of the petroleum rights accruing to each Target under
its Hydrocarbon Licenses and Natural Gas Wholesale Licenses have been duly
registered with (as applicable) EMRA, GDPA and each other applicable
Governmental Authority. The Borrower is not party to any Eligible Contract or
Material Contract and has no rights under any Hydrocarbon License or Natural Gas
Wholesale License.

5.20 Deposit Accounts. Item 5.20 of the Disclosure Schedule contains a true,
correct and complete list of all deposit accounts, securities accounts and
commodities accounts owned by the Borrower and each Target.

 

40



--------------------------------------------------------------------------------

5.21 Status of Obligations. The Obligations constitute direct, secured,
unsubordinated and unconditional obligations of the Borrower and each Guarantor,
ranking at least pari passu with the claims of all of the Borrower’s and each
Guarantor’s other creditors, except those creditors whose claims are mandatorily
preferred under Applicable Law.

5.22 Immunity from Suit. No Obligor and no Target (if not yet an Obligor) nor
any of its respective assets is entitled to immunity from suit, execution,
attachment or other legal process in any jurisdiction. The entry by each Obligor
into this Agreement and the other Loan Documents to which it is party
constitutes, and the exercise of its respective rights and performance of and
compliance with its respective obligations under this Agreement and the other
Loan Documents will constitute, private and commercial acts done and performed
for private and commercial purposes.

ARTICLE 6

AFFIRMATIVE COVENANTS

Each Obligor covenants with the Secured Parties that, until all Commitments have
been terminated and all Obligations (other than contingent Obligations not then
due and payable) have been paid in full in cash, it shall, and shall cause each
of its Subsidiaries (and in the case of the Borrower, its Subsidiaries that are
Targets only) to, comply with the following provisions of this Article 6.

6.1 Financial Statements.

(a) Annual Financial Statements. As soon as available, but in any event within
ninety (90) days after the end of each Fiscal Year, commencing with the Fiscal
Year ending December 31, 2010, the Borrower shall deliver to the Administrative
Agent (with sufficient copies for each Lender) a copy of (i) the audited
consolidated balance sheet of the Parent and the related audited consolidated
statements of income and of cash flows for such Fiscal Year and (ii) the
unaudited consolidated balance sheet of each Target as at the end of such Fiscal
Year and the related unaudited consolidated statements of income and of cash
flows for such Fiscal Year, in the case of clause (i), reported on without a
going concern or like qualification or exception, or qualification arising out
of the scope of the audit, by KPMG LLP or another “Big Four” US firm of
independent certified public accountants otherwise reasonably acceptable to the
Administrative Agent.

(b) Quarterly Financial Statements. As soon as available, but in any event not
later than forty-five(45) days after the end of each of the first three
(3) Fiscal Quarters of each Fiscal Year, commencing with the Fiscal Quarter
ending March 31, 2011, the Borrower shall deliver to the Administrative Agent
(with sufficient copies for each Lender) a copy of (i) the unaudited
consolidated balance sheet of the Parent as at the end of such Fiscal Quarter
and the related unaudited consolidated statements of income and of cash flows
for such Fiscal Quarter and the portion of the Fiscal Year through the end of
such Fiscal Quarter and (ii) the unaudited consolidated balance sheet of each
Target as at the end of such Fiscal Quarter and the related unaudited
consolidated statements of income and of cash flows for such Fiscal Quarter and
the portion of the Fiscal Year through the end of such Fiscal Quarter, in each
case certified by a Responsible Officer of the Parent as being fairly stated in
all material respects (subject to normal year-end audit adjustments and the
absence of footnotes).

 

41



--------------------------------------------------------------------------------

(c) Turkish Reporting Requirements. Concurrently with delivery thereof to the
relevant Person or Governmental Authority in Turkey, the Borrower shall deliver
to the Administrative Agent (with sufficient copies for each Lender) semi-annual
financial reports of each Target required to be delivered under Applicable Law
in Turkey.

(d) GAAP Reporting. All financial statements required to be delivered pursuant
to Section 6.1(a) and Section 6.1(b) shall be complete and correct in all
material respects and shall be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein.

(e) Compliance Certificate. Concurrently with the delivery of the financial
statements pursuant to Section 6.1(a) and Section 6.1(b), the Borrower shall
deliver to the Administrative Agent (with sufficient copies for each Lender) a
Compliance Certificate and certifying as to the representations and warranties
in each Loan Document and that no Default or Event of Default shall have then
occurred and be continuing.

(f) Environmental Compliance. Concurrently with the delivery of the financial
statements pursuant to Section 6.1(a) and Section 6.1(b), the Borrower shall
deliver to the Administrative Agent (with sufficient copies for each Lender) a
certificate of a Responsible Officer of the Borrower as to (i) the existence of
any event, development or circumstance during the immediately preceding Fiscal
Quarter which has resulted, or could reasonably be expected to result, in any
Target or the Borrower being exposed to Environmental Liability in an amount
greater than $1,000,000 and (ii) what action the relevant Target or the Borrower
has taken, or proposes to take with respect thereto.

(g) Other Information. Promptly upon reasonable request therefor, any other
information regarding the business, assets (including Hydrocarbon Interests in
Turkey), condition (financial or otherwise), results of operations or prospects
of the Borrower and each Target and their respective Subsidiaries or any other
Obligor, to the extent such information is reasonably required by the
Administrative Agent or the Majority Lenders in connection with their assessment
of the ability of any Obligor to comply with the terms of this Agreement and any
other Loan Document. All costs and expenses incurred in connection with the
provision of such information shall be borne by the Borrower.

6.2 Information on Hydrocarbon Interests.

(a) Site Visits. Each Obligor shall, and the Borrower shall cause any Target (if
not yet an Obligor) to, permit representatives of the Administrative Agent (at
their sole risk) to visit and inspect any location that is the subject of a
Hydrocarbon License upon giving no less than five (5) Business Days’ prior
written notice and to discuss the business, assets (including the Hydrocarbon
Interests in Turkey), condition (financial or otherwise), operations or
prospects of any Obligor or any Target, with any applicable officers and
employees of such Obligor or such Target who participate in such site visits
and, consistent with the provisions of Section 6.10, to follow up with its
certificated public accountants. The Obligors shall bear all costs and expenses
incurred by such Agent in connection with any such visit, inspection or
examination; provided that so long as no Event of Default shall have occurred
and be continuing, such Obligors shall not be obligated to bear such costs and
expenses for more than one (1) such visit, inspection or examination in any
calendar year.

 

42



--------------------------------------------------------------------------------

(b) Eligible Contracts. No later than sixty (60) days before the expiry of any
Eligible Contract, each of the Borrower and the Subsidiary Guarantors shall
notify the Collateral Agent and the Lenders as to whether or not it proposes to
renew such Eligible Contract and, if so, the material terms on which it proposes
to effect such renewal. No later than fourteen (14) days prior to executing the
definitive documentation for any renewed Eligible Contract, each of the Borrower
and the Subsidiary Guarantors shall provide the Collateral Agent and the Lenders
with a copy thereof (and if such documentation is not in the English language, a
certified English language translation thereof), together with any other
information relating thereto as the Collateral Agent may reasonably request.
Each of the Borrower and the Subsidiary Guarantors shall provide the Collateral
Agent and the Lenders with a copy of any monthly production report or similar
periodic report or document provided by it to any Eligible Offtaker pursuant to
the terms of any Eligible Contract.

(c) Independent Reserves Report. The Borrower shall deliver to the
Administrative Agent the Independent Reserves Report within ninety (90) days of
December 31, 2010.

(d) Other Reports. Each Obligor shall, and the Borrower shall cause any Target
(if not yet an Obligor) to, deliver the reports required pursuant to Article 63
of the Petroleum Communiqué published in the Turkish Official Gazette dated
July 17, 1989 (No. 20224).

6.3 Notices. Each Obligor shall furnish to the Administrative Agent the
following notices within the time periods specified below:

(a) notice of any Default, Event of Default or default under, or termination of,
any Material Contract, as soon as possible after the occurrence thereof and in
any event within five (5) Business Days after the Borrower, any Target or any
other Obligor knows of such occurrence;

(b) notice of any proposed waiver of, or amendment, amendment and restatement,
supplement or other modification to, the terms contained in any Hydrocarbon
License, Eligible Contract or Material Contract, as soon as possible and in any
event within five (5) Business Days after any Borrower, any Target or any other
Obligor knows of such proposal;

(c) notice of the commencement of, or any material adverse development with
respect to, any investigation, litigation or proceeding involving the Borrower
or any Target, that if adversely determined, could reasonably be expected to
have a Material Adverse Effect, as soon as possible and in any event within five
(5) Business Days after the Borrower, any Target or any other Obligor knows of
such occurrence;

 

43



--------------------------------------------------------------------------------

(d) notice of the receipt of any summons, order or citation concerning any
violation or alleged violation of Environmental Law involving the Borrower or
any Target that could reasonably be expected to have a Material Adverse Effect,
or which seeks to impose any Environmental Liability on the Borrower or any
Target that could reasonably be expected to have a Material Adverse Effect, as
soon as possible and in any event within five (5) Business Days after the
Borrower, any Target or any other Obligor knows of such occurrence;

(e) notice of any other development or event that has had, or could reasonably
be expected to have, a Material Adverse Effect, as soon as possible and in any
event within five (5) Business Days after the Borrower or any other Obligor
knows of such occurrence;

(f) notice of any incident, event or circumstance that could reasonably be
expected to result in:

(i) the production, recovery or transportation of Hydrocarbons with respect to
any Hydrocarbon Interest being suspended or interrupted for a period of five
(5) consecutive days or more;

(ii) material physical damage to any plant or equipment being used in the
production, recovery or transportation of Hydrocarbons with respect to any
Hydrocarbon Interest;

(iii) any amendment, restatement, supplement or modification to the most recent
Operating Budget; or

(iv) any enlargement of, or reduction in, the percentage interest of any
Borrower or any Target in any Hydrocarbon Interest,

(g) notice of the entry by the Borrower or any Target into an Eligible Contract,
as soon as possible and in any event within five (5) Business Days after the
entry by the Borrower or any Target into such Eligible Contract; and

(h) within thirty (30) days prior to renewal thereof, renewal notices in respect
of all insurance policies required to be maintained by the Borrower or any
Target pursuant to Section 6.8 hereof; and

(i) notice of any circumstance or event that could reasonably be expected to
give rise to an obligation to make a mandatory prepayment pursuant to Section
2.4(b), as soon as possible and in any event within five (5) Business Days after
any Borrower or any other Obligor knows of such circumstance or event.

Each notice pursuant to this Section 6.3 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein (including, in the case of any investigation, litigation or
proceeding under clause (b) above, the relevant case number or file number, the
Governmental Authority before which such investigation, litigation or proceeding
is pending, the amount involved and the identity of the claimant) and stating
what action the Borrower or the relevant Target proposes to take with respect
thereto. In addition, each notice delivered pursuant to this Section 6.3 shall
also include, to the extent requested by the Administrative Agent, copies of all
material documentation relating to the applicable occurrence or event.

 

44



--------------------------------------------------------------------------------

6.4 Payment of Obligations. Each Obligor shall, and the Borrower shall cause any
Target (if not yet an Obligor) to, pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except to the extent any amount or
validity thereof is being contested in good faith and for which adequate
reserves in accordance with GAAP shall have been set aside.

6.5 Preservation of Existence. Each Obligor shall, and the Borrower shall cause
any Target (if not yet an Obligor) to, preserve, renew and keep in full force
and effect its existence and take all reasonable action to maintain all rights
necessary or desirable in the normal conduct of its business.

6.6 Contractual Obligations; Applicable Law. Each Obligor shall, and the
Borrower shall cause any Target (if not yet an Obligor) to, comply with its
Contractual Obligations (including its post-completion obligations under the
Acquisition Agreement and its obligations under each Hydrocarbon License,
Eligible Contract and Material Contract) and all Applicable Law (including all
Environmental Law), except to the extent that failure to comply therewith could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.7 Maintenance of Properties. Each Obligor shall, and the Borrower shall cause
any Target (if not yet an Obligor) to, maintain, preserve, protect and keep all
of its and their respective properties (other than properties that such Obligor
or Target determines in its commercially reasonable, good faith judgment to be
obsolete, worn out, depleted or economically inefficient) in good repair,
working order and condition (ordinary wear and tear excepted), and make
necessary repairs, renewals and replacements so that the business carried on by
such Obligor or Target may be properly conducted at all times. Each Obligor
shall, and the Borrower shall cause any Target (if not yet an Obligor) to,
ensure that such Obligor or Target will maintain in effect Eligible Contracts in
respect of all Hydrocarbons produced pursuant to the Hydrocarbon Licenses and
will remain at all times the relevant licensee under the Hydrocarbon Licenses.

6.8 Maintenance of Insurance. Each Obligor shall, and the Borrower shall cause
any Target (if not yet an Obligor) to, maintain insurance in respect of its
business with financially sound and reputable insurance companies (not being
Affiliates of any Obligor or Target), in such amounts, with such deductibles and
covering such risks as are customarily maintained by Persons engaged in the oil
and gas industry and having rights in similar assets in localities where such
Obligor or Target operates. Without limiting the foregoing, all such insurance
policies shall name the Collateral Agent as loss payee in the case of property
insurance and designate the Collateral Agent as an additional insured in the
case of liability insurance and if requested by the Collateral Agent) provide
that no cancellation or modification of the policies will be made without thirty
(30) days’ prior written notice to the Collateral Agent and be in addition to
any requirements to maintain specific types of insurance contained in the other
Loan Documents.

 

45



--------------------------------------------------------------------------------

6.9 Books and Records.

(a) General. Each Obligor shall, and the Borrower shall cause any Target (if not
yet an Obligor) to, ensure that such Obligor or Target will, maintain proper
books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Obligor or
such Target, as the case may be.

(b) “Know-Your-Client” Information. Each Obligor shall promptly provide the
Administrative Agent from time to time upon request with all documentation and
other information required by any Lender or bank regulatory authority under
applicable “know-your-customer” and anti-money laundering statutes, rules and
regulations, including the USA PATRIOT Act, the United Kingdom Proceeds of Crime
Act 2002 and the United Kingdom Money Laundering Regulations 2003.

6.10 Inspection Rights.

(a) General. Without prejudice to Section 6.2, each Obligor shall, and the
Borrower shall cause any Target (if not yet an Obligor) to, permit
representatives and independent contractors of each Agent or any Lender to visit
and inspect any of its properties to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of such Obligors and at such
reasonable times during normal business hours and as often as may be reasonably
desired upon reasonable advance notice to such Obligors (but, so long as no
Event of Default shall have occurred and be continuing, no more than twice in
any calendar year); provided that if an Event of Default has occurred and is
then continuing, each Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of such Obligors at any time during normal business hours.

(b) Material Adverse Effect. If the Majority Lenders at any time determine that
the development, production, recovery or transportation of Hydrocarbons with
respect to any Hydrocarbon Interest may be impeded or prejudiced in a manner
that could reasonably be expected to have a Material Adverse Effect, they shall
be entitled to obtain such reports, conduct such investigations and consult with
such professional advisors as they may reasonably require (including appointing
an independent environmental expert, insurance advisor or legal advisor) with a
view to assessing the ability of any Obligor to comply with its obligations
under any Loan Document. All costs and expenses incurred by the Majority Lenders
in connection with such reports, investigations or consultations shall be borne
by the Obligors. Each Obligor shall, and the Borrower shall cause any Target (if
not yet an Obligor) to, cooperate fully with any Person preparing such report,
or carrying out such investigation.

6.11 Use of Proceeds. The Borrower shall apply the proceeds of the Loans to
partially finance the Acquisition Consideration and to pay the fees, costs and
expenses owed by the Borrower to the Agents and the Lenders in connection with
the transactions contemplated by the Loan Documents.

 

46



--------------------------------------------------------------------------------

6.12 Additional Collateral; Additional Subsidiaries; Further Assurances, etc.

(a) Additional Collateral. With respect to any property acquired or owned after
the Closing Date by each Target (including any Eligible Contract and any
receivables payable under such Eligible Contract) as to which the Collateral
Agent does not have a Security Interest and in respect of which such Obligor is
legally entitled to grant a Security Interest to the Collateral Agent, such
Obligor shall promptly notify the Collateral Agent in writing thereof, and if
requested by the Collateral Agent:

(i) execute and deliver to the Collateral Agent such amendments to the Security
Documents and/or additional Security Documents or such other documents as the
Collateral Agent may deem necessary or advisable to grant a Security Interest in
such after-acquired property; and

(ii) take all other actions necessary or advisable, or reasonably requested by
the Collateral Agent, to create, perfect or ensure the priority of the Security
Interest created pursuant to the foregoing (including the delivery to the
Collateral Agent of customary legal opinions in form and substance, and from
counsel, reasonably satisfactory to the Collateral Agent).

(b) Additional Obligors. With respect to any new Subsidiary created or acquired
after the Closing Date by any Target, such Target shall promptly:

(i) execute and deliver to the Collateral Agent such amendments to the Security
Documents and/or additional Security Documents or such other documents as the
Collateral Agent may deem necessary or advisable to grant a Security Interest in
all Equity Interests of such new Subsidiary that are owned by such Obligor;

(ii) deliver to the Collateral Agent the certificates (if any) representing such
Equity Interests, together with undated stock or other analogous powers, in
blank, executed and delivered by a Responsible Officer of such Obligor, as the
case may be;

(iii) cause such new Subsidiary to execute a Joinder Agreement and become a
party hereto as a Guarantor, and take all other actions necessary or advisable,
or reasonably requested by the Collateral Agent, to create, perfect or ensure
the priority of the Security Interest in the property of such new Subsidiary in
respect of which such new Subsidiary is legally entitled to grant a Security
Interest to the Collateral Agent;

(iv) deliver to the Collateral Agent a certificate of a Responsible Officer of
such new Subsidiary as to the matters set forth in Section 4.1(l) (together with
appropriate attachments) and a copy of a good standing certificate for such new
Subsidiary (or, if such concept does not exist under the laws of such new
Subsidiary’s jurisdiction of organization, a reasonable equivalent to the extent
available or practicable), dated a date reasonably acceptable to the Collateral
Agent; and

(v) deliver to the Collateral Agent customary legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Collateral Agent.

 

47



--------------------------------------------------------------------------------

(c) Further Assurances. Each Obligor shall, after notice thereof from any Agent,
do all such further acts and things and execute and deliver all such further
documents as shall be reasonably requested by such Agent in order to give effect
to this Agreement, the Security Documents and any other Loan Document and shall
cause the same to be registered wherever, in the opinion of such Agent, such
registration may be required or advisable to preserve, perfect or validate or
continue the perfected status of any deemed or other Lien granted pursuant to a
Security Document or to enable each Lender to exercise and enforce its rights
hereunder with respect to such deemed or other Lien.

(d) Hydrocarbon Licenses. If at any time after the Closing Date, GDPA shall
accept for registration an agreement creating a security interest in respect of
a debtor’s rights under any Hydrocarbon License, each Obligor shall, and the
Borrower shall cause each Target (if not yet an Obligor) to, promptly execute a
Security Document granting a Security Interest over all applicable Hydrocarbon
Licenses under Turkish law, and submit such Security Document for registration
with GDPA. Any such Security Document shall constitute a Turkish Security
Document. Without prejudice to the foregoing, each Obligor shall, and the
Borrower shall cause each Target (if not yet an Obligor) to, take all other
actions requested by the Collateral Agent to create, perfect or ensure the
priority of the Security Interest created pursuant to the foregoing (including
the delivery to the Collateral Agent of customary legal opinions in form and
substance, and from counsel, reasonably satisfactory to the Collateral Agent).

6.13 Collection Accounts; Debt Service Reserve Account.

(a) Establishment. The Borrower shall ensure that (i) the Debt Service Reserve
Account is established on or before the Closing Date and (ii) the Collection
Accounts are established in accordance with Section 6.14(d).

(b) Payments into Debt Service Reserve Account. The Borrower shall ensure that
at all times from the Closing Date until the Whitewash Completion Date, the
balance in the Debt Service Reserve Account shall be at least equal to the Debt
Service Reserve Amount. More specifically, no more than five (5) Business Days
after the commencement of each Interest Period occurring prior to the Whitewash
Completion Date, the Borrower shall deposit or cause to be deposited on its
behalf funds into the Debt Service Reserve Account such that the balance in the
Debt Service Reserve Account shall be at least equal to the Debt Service Reserve
Amount on the Interest Payment Date immediately following the end of such
Interest Period. The Debt Service Reserve Account and all monies and other
property on deposit from time to time therein shall constitute Collateral for
the payment in full of the Obligations. The Collateral Agent shall have the
right to satisfy any Obligations due and payable by any Obligor out of the Debt
Service Reserve Amount by making withdrawals from the Debt Service Reserve
Account for application in accordance with this Agreement at any time and from
time to time (including following any acceleration of the maturity of any Loans
pursuant to Section 8.2 or Section 8.3). The Borrower hereby irrevocably
authorizes such withdrawals and applications by the Collateral Agent. Any amount
so withdrawn and applied by the Collateral Agent pursuant to this Section
6.13(b) shall constitute a payment by the relevant Obligor and shall discharge
the such Obligor’s obligations under this Agreement to the extent of the amount
so withdrawn and applied; provided that if (as a result of the insolvency of
such Obligor or otherwise) such transfer is rescinded or must be returned, then
the Obligor’s obligations shall be reinstated by a corresponding amount.

 

48



--------------------------------------------------------------------------------

(c) Completion of Whitewash Procedures. On the Whitewash Completion Date, the
Security Interest granted pursuant to the applicable English Security Document
shall be released and the Borrower may withdraw any available funds on deposit
in the Debt Service Reserve Account; provided that no such release shall be
given and no such withdrawal shall be made if an Event of Default has then
occurred or is continuing, or would result therefrom; and provided further that,
if (as a result of the insolvency of the Borrower or otherwise) such transfer is
rescinded or must be returned, then the Obligor’s obligations shall be
reinstated by a corresponding amount.

6.14 Post-Closing Matters. Each Obligor shall, and the Borrower shall cause the
applicable Target (if not yet an Obligor) to, perform the following actions:

(a) Financial Assistance; Whitewash Procedures. Ensure that Amity undertakes and
completes the Whitewash Procedures, and that the Whitewash Completion Date
occurs, no later than thirty (30) days after the Closing Date by passing the
necessary board and shareholder resolutions substantially in the form agreed
between the Collateral Agent and the Borrower on or before the date of this
Agreement. The Borrower shall, on the Whitewash Completion Date, ensure that
Amity provides the Collateral Agent with a certified copy of each of the board
and shareholder resolutions that was passed, and notices that were given, in
connection with the Whitewash Procedures and provide the Collateral Agent with
evidence, in such form as is reasonably satisfactory to the Collateral Agent,
that the required shareholder resolution has been lodged with the Australian
Securities and Investments Commission.

(b) Joinder of Amity as an Obligor. Ensure that, on the Whitewash Completion
Date, Amity (i) executes a Joinder Agreement and becomes party hereto as a
Guarantor, (ii) executes the Amity Security Documents, (iii) delivers to the
Collateral Agent the certificates (if any) representing the Equity Interests of
Petrogas held by Amity, together with undated stock or other analogous powers,
in blank, executed and delivered by a Responsible Officer of Amity,
(iv) delivers to the Collateral Agent a certificate of a Responsible Officer of
Amity as to the matters set forth in Section 4.1(l) (together with appropriate
attachments) and a shareholder resolution that amends the Organizational
Documents of Amity to allow for transfer of shares on enforcement of the
Collateral and allows Amity to act in the best interests of its holding company,
each of which shall be in form and substance reasonably satisfactory to the
Collateral Agent and dated a date reasonably acceptable to the Collateral Agent,
(v) delivers to the Collateral Agent customary legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Collateral Agent, (vi) causes
Corporation Service Company to act as agent for service of process on behalf of
Amity and (vii) provides all other financial assistance for the acquisition of
its shares by the Borrower as may be contemplated by the Loan Documents.

 

49



--------------------------------------------------------------------------------

(c) Insurance. With respect to each insurance policy maintained by an Obligor or
Target pursuant to Section 6.8, within thirty (30) days of the Closing Date (or,
in the case of Amity, within thirty (30) days of the Whitewash Completion Date
(or such longer period as the Administrative Agent may agree to in its sole and
absolute discretion)), ensure that the Administrative Agent is provided with an
acknowledgement from such insurer as to (i) the Collateral Agent’s Security
Interest in the proceeds payable under such policy and (ii) the Collateral
Agent’s designation as an additional insured party thereunder, each such
acknowledgement to be in form and substance reasonably satisfactory to the
Administrative Agent.

(d) Collection Accounts. Within thirty (30) days of the Closing Date (or, in the
case of Amity, within thirty (30) days of the Whitewash Completion Date (or such
longer period as the Administrative Agent may agree to in its sole and absolute
discretion)):

(i) establish a Local Collection Account and an Offshore Collection Account for
each Target;

(ii) pursuant to instruction letters in form and substance satisfactory to the
Collateral Agent, (A) instruct each Eligible Offtaker via notary public or
registered mail to deposit in the relevant Local Collection Account all Turkish
Lira denominated amounts due to the Borrower or any Target under an Eligible
Contract, (B) submit to the Collateral Agent evidence of the delivery of such
instructions to such Eligible Offtaker and (C) use its best efforts to ensure
that each such Eligible Offtaker provides written acknowledgement of its
agreement to do so in form and substance satisfactory to the Collateral Agent;
and

(iii) pursuant to instruction letters in form and substance satisfactory to the
Collateral Agent, (A) instruct each Eligible Offtaker via notary public or
registered mail to deposit in the relevant Offshore Collection Account all
Dollar denominated amounts due to the Borrower or any Target under an Eligible
Contract, (B) submit to the Collateral Agent evidence of the delivery of such
instructions to such Eligible Offtaker and (C) use its best efforts to ensure
that each such Eligible Offtaker provides written acknowledgement of its
agreement to do so in form and substance satisfactory to the Collateral Agent.

(e) Amity Share Certificates; Other Documents. Ensure that (i) within ten
(10) Business Days after the Closing Date, (A) Amity issues a share certificate
evidencing that the Borrower holds all of the issued shares in Amity and
(B) such share certificate is delivered to the Collateral Agent and (ii) any
post-closing requirements set forth in the Security Documents executed on the
Closing Date (including the delivery of any share certificates and share
transfer forms) are satisfied by the applicable date specified therein or such
later date as the Collateral Agent may in its sole discretion agree to.

(f) Petrogas Officer’s Certificate. Ensure that, within ten (10) Business Days
after the Closing Date, the Administrative Agent receives a certificate duly
executed and delivered by a Responsible Officer of Petrogas as to:

(i) resolutions of Petrogas’ board of directors approving and ratifying the
execution, delivery and performance of the Joinder Agreement and each other Loan
Document to which Petrogas is a party and attaching copies thereof;

 

50



--------------------------------------------------------------------------------

(ii) the incumbency and signatures of officers of Petrogas authorized to act
with respect to each Loan Document; and

(iii) the full force and validity of each Organizational Document of Petrogas
and attaching copies thereof.

(g) Foreign Exchange Hedge Agreement. The Borrower shall promptly enter into a
foreign exchange Hedge Agreement, in form and substance and with a hedging
counterparty satisfactory to the Administrative Agent and the Majority Lenders,
in respect of a minimum portion of the Turkish Lira revenue base of the Targets
(to be reasonably determined by the Administrative Agent) if the Turkish Lira
depreciates against the Dollar to a rate of 1.90 Turkish Lira to one (1) Dollar
at any time after the Closing Date.

ARTICLE 7

NEGATIVE COVENANTS

Each Obligor covenants with the Secured Parties that, until all Commitments have
been terminated and all Obligations (other than contingent Obligations not then
due and payable) have been paid in full in cash, it shall, and shall cause each
of its Subsidiaries (and in the case of the Borrower, its Subsidiaries that are
Targets only) to, comply with the following provisions of this Article 7.

7.1 Indebtedness. Each Obligor shall not, and the Borrower shall not permit any
Target (if not yet an Obligor) to, create, issue, incur, assume, become liable
in respect of or permit to exist any Indebtedness, except:

(a) Indebtedness in respect of the Obligations;

(b) in the case of the Borrower and the Parent Guarantors only, Indebtedness in
respect of the Senior Credit Agreement;

(c) in the case of any Obligor, Indebtedness evidencing the deferred purchase
price of any newly acquired specific fixed asset consisting of personal
property, or incurred to finance all or part of the acquisition of equipment by
any Target (pursuant to purchase money security interest Indebtedness or
otherwise, whether owed to the seller or a third party); provided that such
Indebtedness is incurred within ninety (90) days of the acquisition of such
property and in respect of capital lease obligations; and provided further that
the aggregate amount of all Indebtedness outstanding pursuant to this clause (c)
shall not exceed $500,000 at any time;

(d) (i) Indebtedness of the Borrower to the Parent or any Subsidiary of the
Parent (other than a Target), in each case to the extent such Indebtedness is
incurred substantially concurrently with and in order to finance any Investment
to be made by the Borrower (other than to finance the Acquisition) permitted
under Section 7.7(g)(iii) and (ii) the Acquisition Intercompany Payable and any
other Indebtedness of any Obligor or Target to another Obligor or Target (but
excluding any Indebtedness under clause (i) hereof), to the extent such
Indebtedness under this clause (ii) is subordinated in priority and right of
payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent and the Majority Lenders;

 

51



--------------------------------------------------------------------------------

(e) Indebtedness with respect to standby letters of credit, bank guarantees,
indemnities, sureties or bonds provided to any Governmental Authority or other
Person and assuring payment of contingent liabilities of any Obligor in
connection with the operation of the Hydrocarbon Interests (including with
respect to plugging, facility removal, environmental remediation and abandonment
of its Hydrocarbon Interests) in an aggregate amount not to exceed $500,000 at
any time;

(f) in the case of the Borrower or the Targets, debt issuances to third parties
on terms reasonably satisfactory to the Administrative Agent not to exceed
$30,000,000 in the aggregate, the proceeds of which are to be used solely to
prepay the Loans in accordance with Section 2.4(b) hereof; and

(g) Indebtedness of the Borrower or the Targets specified in Item 7.1 of the
Disclosure Schedule.

7.2 Liens. Each Obligor shall not, and the Borrower shall not permit any Target
(if not yet an Obligor) to, create, assume, incur, or permit to exist any Lien
upon any of its property (including Hydrocarbon Interests, accounts receivable
and Equity Interests in Subsidiaries or other Persons), whether now owned or
hereafter acquired, except:

(a) Liens securing payment of the Obligations;

(b) in the case of the Borrower and the Parent Guarantors only, Liens securing
Indebtedness in respect of the Senior Credit Agreement;

(c) in the case of any Obligor, purchase money Liens securing Indebtedness of
the type permitted under Section 7.1(c) incurred to finance the acquisition of
specific fixed assets or equipment; provided that (i) such Lien is created
within sixty (60) days of the incurrence of such Indebtedness, (ii) the
principal amount of the Indebtedness secured thereby does not exceed the lesser
of the cost or the fair market value of such fixed assets or equipment,
(iii) such Lien encumbers only the fixed assets or equipment that are financed
by such Indebtedness and does not attach to any other assets of such Obligor or
any Target, and (iv) the amount of Indebtedness secured thereby is not
increased;

(d) Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent; provided that no foreclosure, sale or other enforcement
proceedings in respect thereof have been initiated) or that are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside;

 

52



--------------------------------------------------------------------------------

(e) in the case of any Obligor, carrier’s, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlords’ or other similar Liens arising by
operation of law in the ordinary course of business in respect of obligations
that are not yet due or that are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside;

(f) in the case of any Obligor, Liens in favor of operators and non-operators
under joint operating agreements arising in the ordinary course of business to
secure amounts owing by any Obligor or any Target that are not yet due or that
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside;

(g) in the case of any Obligor, obligations of any Obligor or any Target in
respect of royalty payments, overriding royalty payments, net profit interests,
production payments, reversionary interests, calls on production, preferential
purchase rights and other deductions from the proceeds of Hydrocarbon
production, that do not secure Indebtedness for borrowed money and that are
taken into account in computing the net revenue interests and working interests
of the Obligors or any Target warranted in the Security Documents;

(h) in the case of any Obligor, Liens created by, or arising under any
Applicable Law (in contrast with Liens voluntarily granted) in the ordinary
course of business of any Obligor or any Target in connection with workers’
compensation, unemployment insurance, employers’ health tax or other social
security or statutory obligations that secure amounts that are not yet due or
that are being diligently contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP shall have been set aside;

(i) in the case of any Obligor, Liens arising under operating agreements,
unitization and pooling agreements and orders, farm-out agreements, gas
balancing agreements and other related agreements, in each case that are
customary in the oil, gas and mineral production business and that are entered
into by the Borrower, any Obligor or any Target in the ordinary course of
business that are taken into account in computing the net revenue interests and
working interests of any Obligor or any Target warranted in the Security
Documents, to the extent that any such Lien does not materially detract from the
value of the property encumbered thereby or materially impair the use thereof in
the operation of the business of any Obligor or any Target;

(j) in the case of any Obligor, Liens arising pursuant to deposits to secure the
performance of bids, trade contracts, Hydrocarbon Licenses, or performance bonds
and other obligations of a like nature incurred in the ordinary course of
business of any Obligor or any Target;

(k) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and temporary investments on deposit in one or more
accounts maintained by the Borrower, any Obligor or any Target (other than the
Collection Accounts), in each case granted in the ordinary course of business in
favor of the bank or financial institution with which such accounts are
maintained, securing amounts owing to such bank or financial institution with
respect to cash management and operating account arrangements; provided that in
no case shall any such Liens secure (either directly or indirectly) the
repayment of any Indebtedness;

 

53



--------------------------------------------------------------------------------

(l) judgment Liens in existence for less than forty-five (45) days after the
entry thereof or with respect to which execution has been stayed or the payment
of which is covered in full (subject to a customary deductible) by an insurance
policy maintained with an unaffiliated insurance company having an A.M. Best
financial strength rating of at least A- or otherwise of a financial standing
reasonably acceptable to the Administrative Agent, and that do not otherwise
result in an Event of Default under Section 8.1(g);

(m) in the case of any Obligor, easements, rights-of-way, zoning restrictions
and other similar encumbrances, and minor defects in the chain of title that are
customarily accepted in the oil and gas financing industry, none of which
materially detracts from the value of the property encumbered thereby or
materially impairs the use thereof in the operation of the business of the
Obligors or any Target; and

(n) Liens specified in Item 7.2 of the Disclosure Schedule.

7.3 Agreements Restricting Liens. Each Obligor that is a Target shall not, and
the Borrower shall not permit any Target (if not yet an Obligor) to, enter into
or suffer to exist or become effective any agreement that prohibits or limits
the ability of such Obligor or such Target to create, incur, assume or suffer to
exist any Lien upon any of its property, whether now owned or hereafter
acquired, other than this Agreement and the Loan Documents and any other
agreement giving rise to a Lien permitted under Section 7.2(c), or which
requires the consent of or notice to other Persons in connection therewith. The
Borrower shall not enter into, or suffer to exist, or become effective any
agreement that prohibits or limits the ability of the Borrower to create, incur,
assume or suffer to exist any Lien upon any of its property which is Collateral,
whether now owned or hereafter acquired, other than this Agreement and the Loan
Documents and any other agreement giving rise to a Lien permitted under Section
7.2(c), or which requires the consent of, or notice to, any other Person in
connection therewith.

7.4 Merger or Consolidation; Fundamental Changes. Each Obligor shall not, and
the Borrower shall not permit any Target (if not yet an Obligor) to, enter into
any merger, consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution) or otherwise change its
corporate form.

7.5 Disposals. The Borrower shall not Dispose of any of its property other than
Equity Interests in its Subsidiaries (other than any Target)). Each other
Obligor shall not, and the Borrower shall not permit any Target (if not yet an
Obligor) to, Dispose of any of its property (including the Hydrocarbon
Interests, accounts receivable and Equity Interests in Subsidiaries or other
Persons) except for:

(a) any sale of Hydrocarbons pursuant to Eligible Contracts entered into in the
ordinary course of its business;

(b) any Disposal of equipment that is (i) obsolete, worn out, depleted or
economically inefficient, (ii) no longer necessary for the business of such
Person or (iii) contemporaneously replaced by equipment of at least comparable
value and use;

(c) any entry into an operating agreement, unitization and pooling agreement,
farm-out agreements and any other analogous agreements, in each case that is
customary in the oil, gas and mineral production business and that is entered
into in the ordinary course of its business; and

 

54



--------------------------------------------------------------------------------

(d) any Disposal of Hydrocarbon Interests pursuant to farm-ins and farm-outs and
transfers of royalty interests, overriding royalty interests, net revenue
interests and other similar transfers, all pursuant to oil and gas exploration
and development activity in the ordinary course of its business.

7.6 Restricted Payments. Each Obligor shall not, and the Borrower shall not
permit any Target (if not yet an Obligor) to, make any Restricted Payments;
provided that (i) each other Obligor and each Target (if not yet an Obligor) may
make Restricted Payments to, or for the benefit of, the Borrower, (ii) the
Borrower may make Restricted Payments in respect of intercompany trade payables
to the Parent and (iii) the Borrower may make a Restricted Payment to the Parent
or any Subsidiary of the Parent (other than any Target) substantially
concurrently with and to the extent of any Restricted Payment actually received
from any of its Subsidiaries (other than any Target) in connection with the
intercompany financing arrangements permitted under Sections 7.1(d)(i) or
7.7(g)(iii).

7.7 Investments. The Borrower shall not purchase, make, incur, assume or permit
to exist any Investment except as set forth in Section 7.7(g) or as set forth in
Section 7.10(a). Each Obligor shall not, and the Borrower shall not permit any
Target (if not yet an Obligor) to, purchase, make, incur, assume or permit to
exist any Investment, except:

(a) Liquid Investments;

(b) trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms; and

(c) creation of any additional Subsidiaries, subject to the requirements of
Section 6.12(b);

(d) acquisition of Hydrocarbon Interests in the ordinary course of its business,
subject to the requirements of Section 6.12(a);

(e) Investments existing on the Closing Date and specified in Item 7.7(e) of the
Disclosure Schedule;

(f) the Collection Accounts and deposit accounts listed on Item 5.20 of the
Disclosure Schedule; and

(g) Investments (i) in any Target by the Borrower, (ii) in the Borrower by any
Target and (iii) by the Borrower in Subsidiaries of the Borrower (other than any
Target) financed substantially concurrently with the proceeds of issuances of
Equity Interests by the Borrower to the Parent or to a Subsidiary of the Parent
(other than any Target) or with capital contributions from the Parent or from a
Subsidiary of the Parent (other than any Target) to the Borrower or with
intercompany indebtedness incurred by the Borrower pursuant to Section
7.1(d)(i).

 

55



--------------------------------------------------------------------------------

7.8 Transactions with Affiliates. Except as permitted by Section 7.1(d) and
Section 7.7(g), each Obligor shall not, and the Borrower shall not permit any
Target (if not yet an Obligor) to, be party with or enter into any transaction
with any Affiliate unless (i) such transaction is directly related to the
financing of the Acquisition Consideration or (ii) such transaction is otherwise
permitted under this Agreement, and is entered into on fair and reasonable terms
comparable to the terms that would be available to such Obligor in an arm’s
length transaction with a Person that is not an Affiliate.

7.9 Sales and Leasebacks. Each Obligor shall not, and the Borrower shall not
permit any Target (if not yet an Obligor) to, enter into any arrangement with
any Person providing for the Disposal of any property to such Person if, at the
time or thereafter, such Obligor or Target leases back such property or any part
thereof which such Obligor or Target intends to use for substantially the same
purpose as the property that was Disposed.

7.10 Change of Business; Change of Country Focus.

(a) The Borrower shall not engage in any business or business activity, own any
assets or assume any liabilities or obligations, other than (i) its ownership of
the Equity Interests of its Subsidiaries, (ii) upon consummation of the
Acquisition, its ownership of the Equity Interests in each Target, (iii) its
obligations under the Acquisition Documents, the Loan Documents, the Senior
Credit Agreement and the “Loan Documents” under, and as defined in, the Senior
Credit Agreement, (iv) its issuance of any Equity Interests or debt permitted
under this Agreement, (v) any Investments made as permitted under Section 7.7(g)
of this Agreement and (vi) special purpose holding company activities, services
and properties necessary in connection with, or reasonably incidental to, the
foregoing clauses (i) through (v).

(b) Each Obligor shall not, and the Borrower shall not permit any Target (if not
yet an Obligor) to, (i) engage in any business or business activity, own any
assets or assume any liabilities or obligations except as necessary in
connection with, or reasonably incidental to, its business as an independent oil
and gas exploration and production and oil field-related services company and
holding company for such activities, as applicable, and (ii) without the prior
written consent of the Majority Lenders, operate or carry on business in any
jurisdiction other than the jurisdiction of its formation and Turkey.

7.11 Change in Organizational Documents. Each Obligor shall not, and the
Borrower shall not permit any Target (if not yet an Obligor) to, amend, amend
and restate, supplement or otherwise modify its Organizational Documents, or to
amend its name or change its jurisdiction of organization, in each case, without
the prior written consent of the Majority Lenders, unless any such change could
not reasonably be expected to have a Material Adverse Effect.

7.12 Change in Fiscal Periods. Each Obligor shall not, and the Borrower shall
not permit any Target (if not yet an Obligor) to permit its Fiscal Year to end
on a day other than December 31 or change its method of determining Fiscal
Quarters.

 

56



--------------------------------------------------------------------------------

7.13 Modification of Certain Agreements. Each Obligor shall not, and the
Borrower shall not permit any Target (if not yet an Obligor) to, directly or
indirectly, terminate any Hydrocarbon License, Natural Gas Wholesale License,
Eligible Contract or Material Contract other than those Hydrocarbon Licenses
whose value is determined, in such Obligor’s, or such Target’s, reasonable
business judgment, to be immaterial to warrant their continuation and are
terminated in the ordinary course of business and without incurring any
termination fee, penalty or similar financial liability. In addition, each
Obligor shall not, and the Borrower shall not permit any Target (if not yet an
Obligor) to, directly or indirectly, waive, amend, amend and restate, supplement
or otherwise modify:

(a) the Hydrocarbon Licenses, except to the extent any amendments or
modifications thereto are required by any applicable Governmental Authority;

(b) each Eligible Contract;

(c) each Material Contract, and

(d) each Natural Gas Wholesale License

unless, in respect of any Hydrocarbon License or Material Contract or Natural
Gas Wholesale License (but not any Eligible Contract), any such waiver,
amendment, amendment and restatement, supplement or other modification could not
reasonably be expected to have a Material Adverse Effect and the Administrative
Agent is promptly notified of such waiver, amendment, amendment and restatement,
supplement or other modification and, if requested by the Administrative Agent,
is promptly provided with a copy of the same. The Borrower shall not be a party
to any Eligible Contract or Material Contract, and shall not hold rights under
any Hydrocarbon License or Natural Gas Wholesale License.

7.14 Limits on Speculative Hedges. The Borrower shall not, and shall not permit
any Target to, create, incur or assume a speculative position in any commodities
market or futures market or enter into any Hedge Agreement for speculative
purposes.

7.15 Restrictions on Accounts.

(a) Collection Accounts. Each Obligor shall not, and the Borrower shall not
permit any Target (if not yet an Obligor) to, open any deposit account in
replacement of a Collection Account, except with the Collateral Agent’s prior
written consent. The Collateral Agent’s consent may be conditioned upon its
receipt of, among others, a deposit account control agreement and/or such other
Security Document as the Collateral Agent may require in respect of the proposed
replacement deposit account.

(b) New Deposit Accounts. Unless a Security Interest exists with respect to each
such deposit account no later than three (3) Business Days following its
opening, each Obligor (other than the Borrower in respect of its Subsidiaries
(other than any Target)) shall not, and the Borrower shall not permit any Target
(if not yet an Obligor) to, open or maintain any deposit account, securities
account or commodity account with any Person except for the accounts specified
in Item 5.20 of the Disclosure Schedule.

 

57



--------------------------------------------------------------------------------

ARTICLE 8

EVENTS OF DEFAULT

8.1 Events of Default. Each of the following events or occurrences shall
constitute an “Event of Default”:

(a) Non-Payment of Obligations. The Borrower or any Guarantor shall fail to pay
(i) the principal amount of the Loan when the same is due and payable, (ii) any
interest on any Loan or any fee hereunder within five (5) days of the date on
which the same became due and payable or (iii) any other amount payable to any
Secured Party hereunder or under any other Loan Document within five (5) days of
the date on which the same became due and payable (other than, in the cases of
(ii) and (iii) above, any default in a payment owing to any Agent for its own
account, which in each case (ii) and (iii) shall be an immediate Event of
Default upon such failure provided that any such Default arising solely from a
technical or administrative error shall not constitute an Event of Default
unless it continues unremedied for a period of five (5) days);

(b) Breach of Representation or Warranty. Any representation or warranty made or
deemed made by any Obligor herein or in any other Loan Document or that is
contained in any certificate, document, financial statement or other statement
furnished by it at any time under or in connection with this Agreement or any
such Loan Document shall prove to have been inaccurate in any material respect
on or as of the date made or deemed made;

(c) Non-Performance of Certain Covenants and Obligations. Any Obligor shall
default in the observance or performance of any covenant or obligation contained
in Section 6.3, Section 6.5, Section 6.11, Section 6.13, Section 6.14 or Article
7 of this Agreement;

(d) Non-Performance of Other Covenants and Agreements. Any Obligor shall default
in the observance or performance of any other covenant or obligation contained
in this Agreement or any other Loan Document (other than as provided in
clauses (a) through (c) of this Section 8.1) and if capable of remedy, such
default shall remain unremedied for five (5) Business Days after the occurrence
thereof;

(e) Cross-Default. Any Obligor or any Target (if not yet an Obligor) or any of
its respective Subsidiaries shall fail to pay any principal of, or premium or
interest on, its Indebtedness which is outstanding in a principal amount of at
least $1,000,000, individually or when aggregated with all such Indebtedness of
such Obligor or Target or any of its respective Subsidiaries so in default (but
excluding Indebtedness evidenced by the Notes) when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness; (ii) any other event shall occur or condition shall exist under
any agreement or instrument relating to Indebtedness which is outstanding in a
principal amount of at least $1,000,000, individually or when aggregated with
all such Indebtedness of such Obligor or Target or any of its respective
Subsidiaries so in default, and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Indebtedness; or (iii) any such Indebtedness shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof;

 

58



--------------------------------------------------------------------------------

(f) Bankruptcy, Insolvency, etc.

(i) Any Obligor or any Target (if not yet an Obligor) shall (A) commence any
case, proceeding or other action under any existing or future law of any
jurisdiction, domestic or foreign, and whether before a court or other
Governmental Authority or otherwise, relating to bankruptcy, insolvency,
moratorium, liquidation, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking a moratorium, reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) apply for, consent to or acquiesce in
the appointment of an administrator, administrative receiver, receiver, receiver
and manager, liquidator, provisional liquidator, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets or (C) make a general assignment for the benefit of its creditors; or

(ii) there shall be commenced against any Obligor or any Target (if not yet an
Obligor) any case, proceeding or other action of a nature referred to in
clause (i) (A) above or any Obligor or any Target (if not yet an Obligor) shall
permit or suffer to exist the appointment of administrator, administrative
receiver, receiver, receiver and manager, liquidator, provisional liquidator,
trustee, custodian, conservator or other similar official described in
clause (i)(B) above that, in either case, (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of sixty (60) days or (C) is consented to or
acquiesced in by such Obligor or any Target (if not yet an Obligor); or

(iii) there shall be commenced against any Obligor or any Target (if not yet an
Obligor), whether before a court or other Governmental Authority, any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, stayed or bonded pending appeal within sixty
(60) days from the entry thereof;

(iv) any Obligor or any Target (if not yet an Obligor) shall become insolvent
under Applicable Law or generally fail to pay, or shall admit in writing or
otherwise its inability or unwillingness generally to pay, its debts as they
become due; or

(v) any Obligor or any Target (if not yet an Obligor) shall take any action
authorizing or in furtherance of, any of the acts described in clause (i), (ii),
(iii) or (iv) above;

(g) Judgments. Any judgment or order for the payment of money in excess of
$1,000,000 shall be rendered against any Obligor or any of its Subsidiaries and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of thirty
(30) consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect;

 

59



--------------------------------------------------------------------------------

(h) Change in Control. Any Change in Control shall occur; provided that, if N.
Malone Mitchell, 3rd ceases to be the executive chairman of the board of
directors of the Parent by reason of death or disability, such event shall not
constitute an Event of Default unless the Parent shall not have appointed a
successor reasonably acceptable to the Majority Lenders within sixty (60) days
of the occurrence of such event;

(i) Loan Document. Any provision of any Loan Document shall for any reason cease
to be valid and binding on any Obligor party thereto, or any Obligor shall so
assert in writing;

(j) Impairment of Security, etc. The Collateral Agent shall fail to have, not
less than thirty (30) days after any request therefor by the Collateral Agent to
any applicable Obligor, a Security Interest in any portion of the Collateral in
respect of which such Obligor or any Target having rights therein is entitled to
grant a Security Interest to the Collateral Agent, or any Security Document
shall at any time and for any reason cease to create the Lien on the Collateral
purported to be subject to such Security Document in accordance with the terms
thereof, or cease to be in full force and effect, or shall be contested by any
Obligor or any Target thereto, or any Obligor or any Target shall create or
purport to create any Lien (other than a Lien permitted under Section 7.2(c)) in
any portion of the Collateral in favor of any third party or effects or purports
to effect any Disposal other than those expressly permitted by this Agreement;

(k) Casualty. Loss, theft, substantial damage or destruction of a material
portion of the Collateral the subject of any Security Document not fully covered
by insurance (except for deductibles and allowing for the depreciated value of
such Collateral) shall have occurred;

(l) Other Material Events. Other than as permitted under Section 7.13, any
(i) suspension, revocation, termination or material adverse modification of any
Hydrocarbon License (or any action authorizing or made in furtherance of any
such suspension, revocation, termination or material adverse modification),
including pursuant to any seizure, compulsory acquisition, expropriation or
nationalization by or under the direction of any Governmental Authority or
(ii) military, governmental or other occupation of the Borrower’s or any of its
Subsidiaries’ oil and gas production facilities in Turkey by force for a period
exceeding thirty (30) days;

(m) Material Adverse Effect. The occurrence of any event or circumstance having
a Material Adverse Effect; and

(n) Australian Foreign Investment Approval. The Treasurer of the Commonwealth of
Australia (acting through the Australian Foreign Investment Review Board) does
not provide to the Collateral Agent within ninety (90) days after the Closing
Date (or such later date as the Collateral Agent may in its sole discretion
agree to) a statement of no objection, in form and substance reasonably
acceptable to the Collateral Agent, in respect of the Collateral Agent taking
and enforcing its rights under the Amity Security Documents, provided the
Collateral Agent uses commercially reasonable efforts to obtain such statement
of no objection.

 

60



--------------------------------------------------------------------------------

At any time after the occurrence of an Event of Default, the Administrative
Agent may in its discretion deliver to the Borrower a notice specifying that an
Event of Default has occurred and is continuing, and for purposes of the
Security Documents, such notice shall be conclusive and binding evidence of the
occurrence and continuation of an Event of Default. For the avoidance of doubt,
an Event of Default shall be deemed to be continuing unless it has been remedied
(if capable of remedy) or waived in accordance with this Agreement.

8.2 Automatic Acceleration. If an Event of Default specified in Section 8.1(f)
occurs, then:

(a) the obligation of each Lender to make any Loan shall terminate (if the
Commitments have not yet been terminated), and all principal, interest, fees and
other amounts payable under this Agreement and the other Loan Documents shall be
and become forthwith due and payable in full, without notice of intent to
demand, demand, presentment for payment, notice of nonpayment, protest, notice
of protest, grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
the Borrower; provided that the Administrative Agent shall be entitled to
deliver a notice to the Borrower specifying the aggregate amount of principal,
interest, fees and other amounts which have become due and payable under this
Agreement and the other Loan Documents, which notice shall be conclusive
evidence that the amounts determined therein as due and payable have become due
and payable;

(b) the Collateral Agent shall at the request of, or may with the consent of,
the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents and any other Loan Document for the ratable benefit of the
Secured Parties.

8.3 Optional Acceleration. If an Event of Default (other than an Event of
Default specified in Section 8.1(f)) occurs, then:

(a) the Administrative Agent (i) shall at the request, or may with the consent,
of the Majority Lenders, by notice to the Borrower, terminate the obligation of
each Lender to make any Loan (if the Commitments have not yet been terminated),
whereupon the same shall forthwith terminate with effect from the date of such
notice, and (ii) shall at the request, or may with the consent, of the Majority
Lenders, by notice to the Borrower, declare all principal, interest, fees and
other amounts payable under this Agreement and the other Loan Documents to be
and become forthwith due and payable in full (which declaration shall be
conclusive evidence that the amounts determined therein as due and payable have
become due and payable), whereupon all such amounts shall be and become
forthwith due and payable in full with effect from the date of such notice,
without notice of intent to demand, demand, presentment for payment, notice of
nonpayment, protest, notice of protest, grace, notice of dishonor, notice of
intent to accelerate, notice of acceleration, and all other notices, all of
which are hereby expressly waived by the Borrower; and

(b) the Collateral Agent shall at the request of, or may with the consent of,
the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents and any other Loan Document for the ratable benefit of the
Secured Parties.

 

61



--------------------------------------------------------------------------------

8.4 Application of Funds. After the exercise of remedies pursuant to Section 8.3
(or after the Loans have automatically become immediately due and payable), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

(a) first, to satisfy that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of legal counsel and other professional advisors to each Agent)
payable to each Agent in its capacity as such;

(b) second, to satisfy that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders) and amounts payable under Article 3, ratably among them in proportion
to their respective Pro Rata Shares;

(c) third, to satisfy of that portion of the Obligations constituting accrued
and unpaid fees and interest on the Loans and other Obligations, ratably among
the Lenders in proportion to their respective Pro Rata Shares;

(d) fourth, to satisfy that portion of the Obligations constituting unpaid
principal of the Loans;

(e) fifth, to satisfy any remaining portion of the Obligations; and

(f) sixth, the balance, if any, after all Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

ARTICLE 9

GUARANTEE

9.1 Guarantee. The Guarantors hereby jointly and severally guarantee to the
Secured Parties the prompt payment in full when due (whether at stated maturity,
by acceleration or otherwise) of the Obligations strictly in accordance with the
terms thereof. The Guarantors hereby further jointly and severally agree that if
the Borrower shall fail to pay in full when due any of the Obligations, the
Guarantors shall promptly pay the same, without any demand or notice whatsoever,
and that if any extension of time is given for the payment of any of the
Obligations, the same shall be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) strictly in accordance with the
terms thereof. Any and all payments made by the Guarantors shall be made in
accordance with the terms of Section 3.1, mutatis mutandis.

9.2 Obligations Unconditional. The obligations of each Guarantor under Section
9.1 are absolute and unconditional, joint and several, irrespective of the
value, validity or enforceability of the obligations of the Borrower under this
Agreement or any other Loan Document and irrespective of any other circumstance
which might otherwise constitute a legal or equitable discharge or defense in
favor of any Guarantor or the Borrower (other than payment in full of the
Obligations), it being the intent of this Section 9.2 that the obligations of
each Guarantor hereunder shall be absolute and unconditional, joint and several,
under any and all circumstances. Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall, to the fullest extent permitted by Applicable Law, not alter or impair
the obligations of each Guarantor hereunder which shall remain absolute and
unconditional as described above:

(a) any bankruptcy, insolvency, moratorium, liquidation, reorganization or
analogous proceeding under any law for relief of debtors affecting any Obligor;

 

62



--------------------------------------------------------------------------------

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Obligor;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any amendment or waiver of, or any consent
to any departure from, any Loan Document or any other agreement or instrument
relating thereto;

(d) any acceleration of the maturity of the Obligations or any part thereof;

(e) any act or omission carried out in respect of any provision of this
Agreement and any Loan Document;

(f) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any other Loan Document;

(g) any amendment, restatement or modification of the Obligations or any part
thereof;

(h) any waiver by a Secured Party of any right under this Agreement or any Loan
Document in respect of the Obligations or any part thereof;

(i) any failure to perfect, or any loss of priority of, any Lien in respect of
any Collateral, or any failure of such Lien to constitute a valid and
enforceable security interest in respect of such Collateral;

(j) any substitution, release or exchange effected in respect of any Collateral;

(k) any additional guarantee given in respect of the Obligations or any part
thereof; or

(l) any release, amendment or waiver of, or consent to any departure from, any
guarantee in respect of the Obligations or any part thereof.

9.3 Waiver of Presentment. Each Guarantor hereby expressly waives diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that any Secured Party first exhaust any right, power or remedy it
may have against the Borrower or any Guarantor under this Agreement or any other
Loan Document, or against any other Person under any other guarantee of, or
security for, any of the Obligations. Each Guarantor agrees that its obligations
pursuant to this Article 9 shall not be affected by any assignment or
participation entered into by any Bank pursuant to Section 11.7 hereof.

 

63



--------------------------------------------------------------------------------

9.4 Reinstatement. The obligations of each Guarantor under this Article 9 shall
automatically be reinstated if for any reason any payment by or on behalf of the
Borrower or any Guarantor in respect of the Obligations is rescinded, or must be
otherwise restored by any Secured Party, whether as a result of any proceedings
in any bankruptcy, insolvency, moratorium, liquidation, reorganization or other
proceeding for the relief of debtors or otherwise. Each Guarantor jointly and
severally agrees to indemnify each Secured Party on demand for all reasonable
costs and expenses (including attorney’s fees) incurred by it in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Applicable Law relating to
bankruptcy, insolvency, moratorium, liquidation, reorganization or relief of
debtors.

9.5 Subrogation. Until all Commitments have been terminated and all Obligations
(other than contingent Obligations not then due and payable) have been paid in
full, each Guarantor hereby waives all rights of subrogation or contribution it
may have in respect of the Borrower or any other Guarantor, whether arising by
contract or operation of law or otherwise by reason of any payment made by it
pursuant to this Article 9.

9.6 Continuing Guarantee. The guarantee in this Article 9 is a continuing
guarantee, and shall apply to all Obligations whenever arising.

9.7 Acceleration of Guarantee. Each Guarantor agrees that, in the event of any
Default of the nature set forth in clauses (i) through (v) of Section 8.1(f) of
the Credit Agreement, and if such event shall occur at a time when any of the
Obligations of the Borrower and each other Obligor may not then be due and
payable, such Guarantor will pay to the Collateral Agent, for the ratable
benefit of the Secured Parties, forthwith the full amount that would be payable
hereunder by such Guarantor if all such Obligations were then due and payable.

9.8 Instrument for the Payment of Money. Each Guarantor hereby acknowledges that
the guarantee in this Article 9 constitutes an instrument for the payment of
money, and agrees that any Secured Party, at its sole option, in the event of a
dispute by such Guarantor in the payment of any moneys due hereunder, shall have
the right to bring motion-action under New York CPLR Section 3213.

9.9 General Limitation on Guarantee Obligations. The provisions of this Article
9 are severable, and in any action or proceeding involving any Applicable Law
relating to bankruptcy, insolvency, moratorium, liquidation, reorganization or
relief of debtors in the jurisdiction of organization of any Guarantor affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Article 9 would otherwise be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, then,
notwithstanding any other provision herein to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Secured Party
or any other Person, be automatically limited and reduced to the highest amount
that would be valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding. This Section 9.9 is
intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under Applicable Law, and no Guarantor nor any other Person
shall have any right or claim under this Section 9.9, except to the extent
necessary so that the obligations of any Guarantor hereunder shall not be
rendered voidable under Applicable Law.

 

64



--------------------------------------------------------------------------------

ARTICLE 10

AGENCY PROVISIONS

10.1 Appointment and Authority. Each Lender hereby irrevocably designates and
appoints Standard Bank Plc to act on its behalf as the Administrative Agent and
the Collateral Agent hereunder and under each other Loan Document. Each Lender
irrevocably authorizes each Agent, in such capacity, through its agents or
employees, to take such actions on its behalf under the provisions hereof and
each other Loan Document, and to exercise such powers and perform such duties as
are delegated to such Agent by the terms hereof and each other Loan Document,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article 10 are solely for the benefit of the Administrative
Agent, the Collateral Agent and the Lenders, and no Obligor shall have rights as
a third party beneficiary of any such provisions.

10.2 Agent in Its Individual Capacity. Each Person serving as an Agent shall
have the same rights and powers in its capacity as a Lender as any other Lender,
and may exercise the same as though it were not an Agent, and such Person and
its Affiliates may accept deposits from, lend money to, act as financial advisor
(or in any other advisory capacity) for, and generally engage in any kind of
business with, each Obligor or Affiliate thereof as if it were not an Agent, and
without any duty to account therefor to the other Lenders.

10.3 Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, no Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing (it being understood that, as
used with reference to the Administrative Agent or the Collateral Agent, the
term “agent” is not intended to connote any fiduciary or other implied duties
arising under the doctrine of agency or any Applicable Law, but is instead used
merely as a matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties);

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise as
directed in writing by the Majority Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for in the Loan Documents),
provided that no Agent shall be required to take any action that, in its opinion
or the opinion of its counsel, may expose such Agent to liability or that is
contrary to any Loan Document or Applicable Law; and

(c) shall, except as expressly set forth in the Loan Documents, have any duty to
disclose, or be liable for the failure to disclose, any information relating to
any Obligor that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity.

 

65



--------------------------------------------------------------------------------

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for in the Loan
Documents) or (ii) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by the applicable
Obligor or any Lender. No Agent shall be responsible for, or have any duty to
ascertain or inquire into, (i) any statement, warranty or representation made
in, or in connection with, any Loan Document, (ii) the contents of any
certificate, financial statement, report or other document delivered under, or
in connection with, any Loan Document, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document, (v) the
creation, perfection or priority of any Lien purported to be created by any
Security Document, (vi) the value or the sufficiency of any Collateral or
(vii) the satisfaction of any condition set forth in Article 4 or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.

10.4 Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any certificate, consent, document,
instrument, notice, request, statement or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making or maintaining
of any Loan that by its terms must be fulfilled to the satisfaction of a Lender,
each Agent may presume that such condition is satisfactory to such Lender unless
such Agent shall have received notice to the contrary from such Lender prior to
the making of such Loan. Each Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other advisors selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or advisors.

10.5 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise any and all of its rights and powers under any Loan Document by or
through, or delegate any and all of such rights and powers to, any one or more
sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory provisions of this Article
10 shall apply to any such sub-agent and to the Affiliates of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with any syndication of the Commitments and the Loans as well as activities as
Agent.

10.6 Resignation of Agents. Each Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Majority Lenders shall have the right, in consultation with the
Borrower, to appoint another Person as successor Agent. If no such successor
shall have been so appointed by the Majority Lenders within thirty (30) days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of the Lenders, appoint a successor Agent, which shall be an
institution reasonably acceptable to the Majority Lenders; provided that if such
retiring Agent notifies the Borrower and the Lenders that it is unable to find
an institution reasonably acceptable to the Majority Lenders to accept such
appointment, (a) the retiring Agent’s resignation shall nonetheless thereupon
become effective and the retiring Administrative Agent shall be discharged from
its duties and obligations under each Loan Document (except that in the case of
any Collateral held by the Collateral Agent under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold such Collateral until such time
as a successor Collateral Agent is appointed) and (b) all communications,
determinations and payments to be made by, to or through each Agent shall
instead be made by, to or through each Lender directly, until such time as the
Majority Lenders appoint a successor Agent as provided for above in this Section
10.6. Once a successor Agent is appointed, it shall succeed to and become vested
with all of the rights, powers and duties of the retiring (or retired) Agent
under each Loan Document, and the retiring (or retired) Agent shall, if not
already discharged therefrom as provided above, be discharged from all of its
duties and obligations under each Loan Document. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor, unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation, the provisions of Article 10, Section
11.5, Section 11.6, Section 11.8, Section 11.13 and Section 11.14, Section 11.15
and Section 11.18 shall continue in effect for the benefit of such retiring
Agent, its sub-agents and their respective Affiliates in respect of any actions
taken or omitted to be taken by any of them while it was acting as or on behalf
of the Agent.

 

66



--------------------------------------------------------------------------------

10.7 Non-Reliance on Agents and Other Lenders. Each Lender acknowledges that it
has, independently and without reliance upon any Agent or any other Lender or
any of their respective Affiliates, and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender acknowledges that it has reviewed each document
made available to it on the “Platform” in connection with this Agreement, and
has acknowledged and accepted the terms and conditions applicable to recipients
thereof. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender or any of their respective
Affiliates, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking any action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

10.8 Indemnification. The Lenders severally agree to indemnify each Agent and
each of its Related Persons (to the extent not reimbursed by Borrower or the
Guarantors and without limiting the obligation of Borrower or the Guarantors to
do so), ratably according to their respective outstanding Loans and Commitments
in effect on the date on which indemnification is sought under this Section 10.8
(or, if indemnification is sought after the date upon which all Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with such outstanding Loans and Commitments as in effect immediately
prior to such date), from and against any and all (a) damages, fines, losses,
liabilities, obligations or penalties of any kind whatsoever, (b) actions,
claims, inquiries, investigations, litigations, proceedings or suits of any kind
whatsoever and (c) costs, expenses and other disbursements of any kind
whatsoever, that in each case, may at any time (whether before or after the
payment of the Loans) be asserted against, imposed on or incurred by such Agent
and any of its Related Persons in any way arising out of, or in connection with,
or otherwise relating to, the Commitments, the Loans, any Loan Document, any
document or transaction contemplated by or referred to in any Loan Document and
any action taken or omitted by such Agent or any of its Related Persons arising
out of, in connection with, or otherwise relating to any of the foregoing (IN
ALL CASES, WHETHER OR NOT CAUSED BY, OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT OR ANY OF ITS RELATED
PERSONS); provided that no Lender shall be liable for the payment of any portion
of such damages, fines, losses, liabilities, obligations, penalties, actions,
claims, suits, inquiries, investigations, litigations, proceedings, suits,
costs, expenses or other disbursements that are found by a final and
nonappealable judgment of a court of competent jurisdiction to have directly
resulted solely and directly from such Agent’s or Related Person’s, as the case
may be, bad faith, fraud, gross negligence or willful misconduct. The agreements
in this Section 10.8 shall survive the termination of the Commitments and the
indefeasible payment in full in cash of all Obligations.

 

67



--------------------------------------------------------------------------------

10.9 Indemnified Matters. Notwithstanding anything to the contrary in this
Agreement, each Agent shall be entitled to include as part of any amount payable
to it under Section 10.8, Section 11.5, and/or Section 11.6, a sum representing
the cost to such Agent in terms of management time and other resources
calculated on the basis of such reasonable daily or hourly rates as such Agent
may notify to the Borrower or the Lenders (as the case may be) for such purpose,
and such sum shall be in addition to any fees or other amounts paid or payable
to such Agent under this Agreement or the other Loan Documents. Each Borrower
shall promptly on demand reimburse any Lender for amounts actually paid by such
Lender pursuant to this Section 10.9.

10.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any judicial proceeding relative to any Obligor, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid, and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for advances, compensation, disbursements or expenses due to the
Lenders, the Agents and their respective agents and counsel) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same,

and any assignee, custodian, liquidator, receiver, sequestrator, trustee or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for advances,
compensation, disbursements or expenses of the Administrative Agent and its
agents and counsel, and any other amounts due to the Administrative Agent under
any Loan Document. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender to authorize the
Administrative Agent to vote in respect of the claim of any Lender or in any
such proceeding.

 

68



--------------------------------------------------------------------------------

10.11 Collateral and Guarantee Matters. The Lenders irrevocably authorize the
Collateral Agent, at its option and in its discretion:

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon the termination of the Commitments and
the indefeasible payment in full in cash of all Obligations (other than
contingent Obligations not then due and payable), (ii) that is sold or to be
sold as part of, or in connection with, any transaction expressly permitted
under any Loan Document or (iii) if approved, authorized or ratified in writing
in accordance with Section 11.1; and

(b) to release any Guarantor from its guarantee of the Obligations if such
Person ceases to be a Subsidiary of the Borrower as a result of a transaction
expressly permitted hereunder.

Upon request by the Collateral Agent at any time, the Majority Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any Guarantor from its
guarantee of the Obligations pursuant to this Section 10.11. In each case as
specified in this Section 10.11, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Obligor such documents
as such Obligor may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
applicable Security Document, or to release such Guarantor from its guarantee of
the Obligations, in each case in accordance with the terms of the Loan Documents
and this Section 10.11.

ARTICLE 11

MISCELLANEOUS

11.1 Notices.

(a) Generally. Notices and other communications provided for herein shall,
except as provided below, be in writing and shall be delivered by hand or
overnight courier service, mailed by certified of registered mail or sent by
facsimile, as follows:

(i) in the case of any Parent Guarantor, at:

TransAtlantic Petroleum Ltd.

5910 N. Central Expressway, Suite 1755

Dallas, Texas 75206

Attention: Jeffrey S. Mecom

Tel: +1 (214) 265 4795

Fax: +1 (214) 265 4711

Email: jeff.mecom@tapcor.com

with a copy to:

Porter & Hedges, L.L.P.

1000 Main Street, 36th Floor

Houston, Texas 77002

Attention: Nick H. Sorensen

Tel.: +1 (713) 226 6677

Fax: +1 (713) 226 6277

Email: nsorensen@porterhedges.com

 

69



--------------------------------------------------------------------------------

(ii) in the case of any other Obligor, to Borrower at:

TransAtlantic Worldwide, Ltd.

c/o TransAtlantic Petroleum Ltd.

5910 N. Central Expressway, Suite 1755

Dallas, Texas 75206

Attention: Jeffrey S. Mecom

Tel: +1 (214) 265 4795

Fax: +1 (214) 265 4711

Email: jeff.mecom@tapcor.com

with a copy to:

Porter & Hedges, L.L.P.

1000 Main Street, 36th Floor

Houston, Texas 77002

Attention: Nick H. Sorensen

Tel.: +1 (713) 226 6677

Fax: +1 (713) 226 6277

Email: nsorensen@porterhedges.com

(iii) in the case of the Administrative Agent, at:

Standard Bank Plc

20 Gresham Street

London EC2V 7JE

Tel: +44 (0) 20 3145 8284

Fax: +44(0) 77 3189 8284

Email: London.Agency@standardbank.com

Attention: Christian Hain

with a copy to:

Loans Administration

Standard Bank Plc

20 Gresham Street

London, EC2V 7JE

United Kingdom

Attention: Don Mackay

Email: London-loansadmin@standardbank.com

Tel: +44 (0) 20 3145 8821

Fax: +44 (0) 20 3189 8828

 

70



--------------------------------------------------------------------------------

(iv) in the case of the Collateral Agent, at:

Standard Bank Plc

c/o Standard Americas, Inc.

320 Park Avenue

19th Floor, New York

New York 10022

Attention: Robert Anastasio

Tel: +(1) 212 407 5061

Fax: +(1) 212 407 5178

Email: NewYork-BATM@standardny.com

with copies to:

Loans Administration

Standard Bank Plc

20 Gresham Street

London, EC2V 7JE

United Kingdom

Attention: Don Mackay

Email: London-loansadmin@standardbank.com

Tel: +44 (0) 203 145 8821

Fax: +44 (0) 203 189 8828

and

Standard Americas, Inc.

320 Park Avenue

19th Floor, New York

New York 10022

United States of America

Attention: Fred Baloutch

Tel: +1 (212) 407 5130

Fax: +1 (212) 407 5178

Email: fred.baloutch@standardny.com

(iv) in the case of any Lender, at its address (or fax number) set forth in
Schedule I, in its administrative questionnaire or in the assignment and
acceptance agreement pursuant to which such Lender shall have become a party
hereto.

All notices and other communications given to any party hereto in accordance
with the provisions hereof shall be deemed to have been given on the date of
receipt if delivered by hand or overnight courier service or sent by facsimile
or by certified or registered mail, in each case delivered, sent or mailed
(properly addressed) to such party as provided in this Section 11.1 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 11.1, and failure to deliver courtesy copies of
notices and other communications shall in no event affect the validity or
effectiveness of such notices and other communications. Notices delivered
through electronic communications to the extent provided in Section 11.1(b)
below, shall be effective as provided in Section 11.1(b) below.

 

71



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
may (subject to Section 11.1(c)) be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the pursuant to Article II if such
Lender has notified the Administrative Agent that it is incapable of receiving
notices under such Article by electronic communication. The Administrative
Agent, the Collateral Agent or the Borrower may, in their respective sole
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures, respectively, approved by it
(including as set forth in Section 11.1(c)); provided that approval of such
procedures may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (including by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that, if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address. Any party hereto may change its address, facsimile number
or e-mail address for notices and other communications hereunder by notice to
the other parties hereto.

(d) Posting. Each Obligor hereby agrees that it will provide to the
Administrative Agent all documents, information and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document (including all certificates, financial statements,
notices, requests and other materials, but excluding any such communication that
(i) relates to a request for a new, or a conversion of an existing Borrowing
(including any election of an Interest Period relating thereto), (ii) relates to
the payment of any principal or other amount due hereunder prior to the
scheduled date therefor, (iii) provides notice of any Default hereunder or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing or other extension of
credit hereunder (all such non-excluded communications, collectively, the
“Communications”)), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at such
e-mail address(es) provided to Borrower by the Administrative Agent from time to
time or in such other form, including hard copy delivery thereof, as the
Administrative Agent shall require. In addition, each Obligor agrees to continue
to provide the Communications to the Administrative Agent in the manner
specified in this Agreement or in such other medium or format, including hard
copy delivery thereof, as the Administrative Agent may from time to time
require. Nothing in this Section 11.1 shall prejudice the right of any Agent or
any Lender to give any notice or other communication pursuant to this Agreement
or any other Loan Document in any other manner specified in this Agreement or
any other Loan Document or as any such Agent shall require. To the extent
consented to by the Administrative Agent in writing from time to time, the
Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that Borrower shall also deliver to the
Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.

 

72



--------------------------------------------------------------------------------

(e) Each Obligor further agrees that the Administrative Agent may make the
Communications available to each other Agent and the Lenders by posting the
Communications on IntraLinks, SyndTrak or a substantially similar electronic
transmission system (the “Platform”). The Platform is provided “as is” and “as
available.” The Administrative Agent does not warrant the accuracy or
completeness of the Communications, or the adequacy of the Platform and
expressly disclaims liability for errors or omissions in the Communications or
resulting from use of the Platform. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by any Agent in connection with the Communications or the
Platform.

(f) Each Obligor hereby acknowledges that the Administrative Agent may make
available to each other Agent, the Lenders materials and/or information provided
by or on behalf of the Parent, the Borrower or any other Obligor (collectively,
the “Materials”) by posting such Materials on the Platform and that certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Parent or its
securities, and who may be engaged in investment and other market-related
activities with respect to the Parent’s securities. Each Obligor hereby agrees
that (w) all Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, means that the
word “PUBLIC” shall appear prominently on the first page thereof; (x) by marking
any Materials “PUBLIC,” the Parent and each Obligor shall be deemed to have
authorized each Agent and the Lenders to treat such Materials as not containing
any material non-public information (although the parties acknowledge that such
information may still be confidential, sensitive and/or proprietary) with
respect to the Parent or its securities for purposes of United States federal
and state securities laws, (y) all Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public Side
Information”, and (z) each Agent shall be entitled to treat any Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform that is not designated as “Public Side Information.” For purposes of
clarification, (i) any materials not marked “PUBLIC” shall be deemed to be
material non-public information and (ii) notwithstanding the foregoing, the
Parent and each Obligor shall be under no obligation to mark any particular
Material “PUBLIC”.

 

73



--------------------------------------------------------------------------------

11.2 Amendments. No provision of this Agreement or any other Loan Document may
be waived, amended, amended and restated, supplemented or otherwise modified,
nor any Default or Event of Default waived, nor any consent to any departure by
the Borrower or any other Obligor from any provision of this Agreement or any
other Loan Document be effective unless (a) in the case of this Agreement, made
pursuant to a written agreement among the Majority Lenders and the Borrower and
acknowledged by the Administrative Agent or (b) in the case of any other Loan
Document, pursuant to a written agreement among the Administrative Agent or (in
the case of any Security Document) the Collateral Agent, in each case acting
with the written consent of the Majority Lenders, and the applicable Obligors
that are parties to such Loan Document, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no such agreement shall:

(i) waive any condition precedent specified in Article 4, without the prior
written consent of each Lender;

(ii) extend or increase the Commitment of any Lender, without the prior written
consent of such Lender;

(iii) postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to each Lender
hereunder or under such other Loan Document, without the prior written consent
of each Lender entitled to such amount;

(iv) reduce the principal of, or the rate of interest specified herein on, any
Loan or any fees or other amounts payable hereunder or under any other Loan
Document, or change the form or currency of payment of any Obligation, without
the prior written consent of each Lender entitled to such amount;

(v) change Section 2.12 or Section 8.4 in a manner that would alter the pro rata
sharing of payments required thereby or the order of application thereof without
the prior written consent of each Lender;

(vi) change any provision of this Section 11.2, the definition of “Majority
Lenders” or any other provision hereof or any other Loan Document specifying the
number or percentage of Lenders required to (A) waive, consent to, amend, amend
and restate, supplement or otherwise modify any provision hereunder or under any
other Loan Document or (B) make any determination or grant any consent hereunder
or under any other Loan Document, without the prior written consent of each
Lender;

(vii) except as expressly permitted in this Agreement or any Security Document,
release all or any part of the Collateral, without the prior written consent of
each Lender;

(viii) release any Guarantor from its guarantee of the Obligations, without the
prior written consent of each Lender; or

 

74



--------------------------------------------------------------------------------

(ix) waive, amend, amend and restate, supplement or otherwise modify any
provisions of Section 2.4(b), without the prior written consent of each Lender;

provided further, that no such agreement shall amend, amend and restate,
supplement or otherwise modify the rights or duties of any Agent without the
prior written consent of such Agent. Without need for any further action from
any other Lender, the Collateral Agent may, in its sole discretion (or shall, to
the extent required by any Loan Document) amend, amend and restate, supplement
or modify any Loan Document, or enter into any new Loan Document, to give effect
to the creation, perfection, priority, protection, expansion or enhancement of
any Security Interest in any Collateral or additional property to become
Collateral for the ratable benefit of the Secured Parties, or to ensure that any
Security Interest complies with Applicable Law. Further, notwithstanding
anything to the contrary herein, if the Administrative Agent or the Collateral
Agent shall have identified an obvious error or an error or omission of an
immaterial nature in any provision of a Loan Document, the Administrative Agent
or (in the case of any Security Documents) the Collateral Agent shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Majority Lenders within five
(5) Business Days following receipt of notice thereof.

11.3 No Waiver; Cumulative Remedies. No failure or delay by any Agent or any
Lender in exercising any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right, remedy, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, remedy, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges of each Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights, remedies, powers
and privileges that they would otherwise have by law, at equity or in contract.
No waiver of any provision of any Loan Document or consent to any departure by
any Obligor therefrom shall in any event be effective unless the same shall be
permitted by Section 11.2, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making or maintenance of a Loan
shall not be construed as a waiver of any Default, regardless of whether any
Agent or any Lender may have had notice or knowledge of such Default at the
time. No notice or demand on the Borrower or any other Obligor in any case shall
entitle the Borrower or any other Obligor to any other or further notice or
demand in similar or other circumstances.

11.4 Survival of Agreement. All covenants, agreements, representations and
warranties made by any Obligor in any Loan Document and in any certificate,
document, report or statement delivered pursuant thereto or in connection
therewith shall be considered to have been relied upon by each Agent and each
Lender, and shall survive the execution and delivery of this Agreement and the
other Loan Documents and the making of the Loans hereunder, regardless of any
investigation made by any Agent or any Lender, and notwithstanding that any
Agent or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan is made, and shall continue in
full force and effect so long as any Commitments have not expired or terminated
or so long as any Obligations are outstanding. The provisions of Article 3,
Article 10, Section 11.5, Section 11.6, Section 11.8, Section 11.13, Section
11.14, Section 11.15 and Section 11.18 shall survive and remain in full force
and effect regardless of the termination of the Commitments and the indefeasible
payment in full in cash of all Obligations.

 

75



--------------------------------------------------------------------------------

11.5 Payment of Expenses and Taxes. The Obligors agree, jointly and severally,
to promptly pay or reimburse each Secured Party for (a) all costs and expenses
(including fees and disbursements of counsel and notarization, filing and
recording expenses) incurred in connection with the preparation, negotiation,
execution and delivery of the Loan Documents, the administration of the
Commitments and the Loans, the perfection and maintenance of the Liens securing
the Collateral and any actual or proposed amendment, amendment and restatement,
supplement or modification of any Loan Document and (b) all costs and expenses
incurred in connection with (i) any action, claim, suit, litigation,
investigation, inquiry or proceeding affecting the Collateral, (ii) the
enforcement or preservation of any right, remedy, power or privilege under any
Loan Document or in connection with the collection of the Obligations, including
all such costs and expenses incurred during any restructuring or “work-out”,
whether or not consummated, of all or any part of the Obligations and (c) to
pay, indemnify, and hold each Secured Party harmless from, all Other Taxes in
respect of the Loan Documents and all liabilities with respect to, or resulting
from, any delay in paying such Other Taxes. All amounts due under this Section
11.5 shall be payable not later than ten (10) days after written demand
therefor. Statements of amounts payable by the Borrower pursuant to this Section
11.5 shall be submitted to the Borrower at the “Address for Notices” specified
below the name of the Borrower on the signature pages hereof, and to the
attention of the contact person specified therein, or to such other contact
person or address as may be hereafter designated by the Borrower in a written
notice to the Lender.

11.6 Indemnification. In consideration of the execution and delivery of this
Agreement by the Secured Parties, each Obligor hereby jointly and severally
indemnifies, exonerates and holds each of them and each of their respective
officers, directors, employees and agents in their capacities as such (each, an
“Indemnitee”) free and harmless from and against any and all actions, causes of
action, suits, claims, losses, costs, liabilities and damages, and all expenses
incurred in connection with any of the foregoing (irrespective of whether any
such Indemnitee is a party to the action for which indemnification hereunder is
sought), including reasonable attorneys’ fees and disbursements, whether
incurred in connection with actions between or among the parties hereto or the
parties hereto and third parties, and agrees to reimburse each Indemnitee upon
demand for all legal and other expenses reasonably incurred by it in connection
with investigating, preparing to defend or defending, or providing evidence in
or preparing to serve or serving as a witness with respect to, any claim,
litigation, investigation or proceeding relating to any of the foregoing
(collectively, the “Indemnified Liabilities”), incurred by the Indemnitees or
any of them as a result of, or arising out of, or relating to

(i) the Acquisition and any other transaction financed or to be financed in
whole or in part, directly or indirectly, with the proceeds of any Loan;

(ii) the execution, delivery, enforcement, performance and administration of
this Agreement, the other Loan Documents and any agreement executed and
delivered in connection therewith;

 

76



--------------------------------------------------------------------------------

(iii) any investigation, litigation or proceeding related to any environmental
cleanup, audit, non-compliance with or liability under any Environmental Law or
other matter relating to the protection of the environment applicable to the
operations of the Borrower or any Target or any of the Hydrocarbon Interests;

(iv) the presence on or under, or the Releases from, any property owned or
operated by any Obligor of any Hazardous Material regardless of whether caused
by, or within the control of, such Obligor; or

(v) any Environmental Liability arising as a result of property owned, leased or
operated by any Obligor (the indemnification herein shall survive shall the
payment in full of the Obligations and the termination of all Commitments,
regardless of whether such Environmental Liability is caused by, or within the
control of, such Obligor);

except to the extent that Indemnified Liabilities arising for the account of a
particular Indemnitee are found by a final, non-appealable judgment of a court
of competent jurisdiction to have resulted by reason of the such Indemnitee’s
gross negligence or willful misconduct. Without limiting the foregoing, and to
the extent permitted by Applicable Law, each Obligor agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to so waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Law, that any of them might have by statute or
otherwise against any Indemnitee. It is expressly understood and agreed that to
the extent that any Indemnitee is strictly liable under any Environmental Law,
each Obligor’s obligation to such Indemnitee under this indemnity shall likewise
be without regard to fault on the part of any Obligor with respect to the
violation or condition that results in any Environmental Liability of an
Indemnitee. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, each Obligor agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under Applicable Law. The agreements in this
Section 11.6 shall survive the termination of the Commitments and the
indefeasible payment in full in cash of all Obligations.

11.7 Successors and Assigns.

(a) Successors and Assigns Generally. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns, provided that (i) no Obligor may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of all of the Lenders, and (ii) any assignment or participation
by a Lender of any of its rights and obligations hereunder shall be effected in
accordance with this Section 11.7.

(b) Participations. Each Lender may at any time grant participations in any of
its rights under this Agreement or under any of the Notes to any Person (a
“Participant”), provided that in the case of any such participation:

(i) the Participant shall not have any rights under this Agreement or any of the
other Loan Documents, including rights of consent, approval or waiver (the
Participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
Participant relating thereto);

 

77



--------------------------------------------------------------------------------

(ii) such Lender’s obligations under this Agreement (including its Commitments
hereunder) shall remain unchanged;

(iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations;

(iv) such Lender shall remain the holder of the Obligations owing to it and of
any Note issued to it for all purposes of this Agreement; and

(v) the Borrower, the Administrative Agent, and the other Lenders shall continue
to deal solely and directly with the selling Lender in connection with such
Lender’s rights and obligations under this Agreement, and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation,

and provided further that no Lender shall transfer, grant or sell any
participation under which the Participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent such amendment or waiver would (x) extend the Maturity Date, or
reduce the rate or extend the time of payment of interest or fees thereon, or
reduce the principal amount of any of the Loans in which such participant is
participating, or increase such participant’s participating interest in any
Commitment or Loan over the amount thereof then in effect (it being understood
that a waiver of any Default or Event of Default shall not constitute a change
in the terms of any such Commitment or Loan), (y) release all or any substantial
portion of the Collateral, or release any Guarantor from its guarantee of any of
the Obligations, except strictly in accordance with the terms of the Loan
Documents, or (z) consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement.

(c) Assignments by Lender. Each Lender (the “Assignor”) may assign all or any
part of its Loans and/or Commitments and its rights and obligations hereunder to
one or more Eligible Assignees, each of which shall become a party to this
Agreement as a Lender by execution of an assignment and acceptance agreement in
form and substance reasonably acceptable to the Assignor, executed by such
Eligible Assignee and such Assignor. Upon its receipt of such an assignment and
acceptance agreement executed by the Assignor and an Assignee, the
Administrative Agent shall promptly record the information contained therein in
the Register (as defined in clause (d) below). Upon such execution, delivery,
acceptance and recording, then, from and after the settlement date specified in
such assignment and acceptance agreement, the Assignee thereunder shall be a
party to this Agreement and, to the extent provided in the assignment and
acceptance agreement, shall have the rights and obligations of the Assignor
hereunder with Loans and/or Commitments as specified therein, and (y) the
Assignor thereunder shall, to the extent provided in the assignment and
acceptance agreement, be released from its obligations under this Agreement.

 

78



--------------------------------------------------------------------------------

(d) Register. The Borrower hereby designates the Administrative Agent to serve
as the Borrower’s agent, solely for the purpose of this Section 11.7, to
maintain a register (the “Register”) on which the Administrative Agent shall
record the name and address of each Lender, and the Commitments of, and
principal amounts of the Loans and Obligations owing to, each Lender pursuant to
the terms hereof from time to time. The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as the owner thereof for all purposes of this Agreement, notwithstanding notice
to the contrary; provided that the Administrative Agent’s failure to make any
recording, or any error by the Administrative Agent in making such recording,
shall not affect the Borrower’s or any Obligor’s liabilities in respect of the
Loans. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

11.8 Right of Set-off. In addition to any rights now or hereafter granted under
Applicable Law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, each
Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to the Borrower or to
any other Person, any such notice being hereby expressly waived, to set off and
to appropriate and apply any and all deposits (general or special) and any other
Indebtedness at any time held or owing by such Lender (including by branches,
agencies and Affiliates of such Lender wherever located) to or for the credit or
the account of the Borrower against and on account of the Obligations,
regardless of whether or not such Lender shall have made any demand hereunder
and regardless of whether or not such Obligations shall be contingent or
unmatured. Each Lender agrees to promptly notify the Borrower after any such set
off and application, but failure to give such notice shall not affect the
validity of such set off and application.

11.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
agreement. Delivery of an executed signature page of this Agreement by facsimile
or electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

11.10 Severability. Any provision of this Agreement that is prohibited, invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition, invalidity, illegality or
unenforceability without affecting the remaining provisions hereof, and any such
prohibition, invalidity, illegality or unenforceability in any jurisdiction
shall not prohibit, invalidate or render illegal or unenforceable such provision
in any other jurisdiction.

11.11 Other Transactions. Nothing contained herein shall preclude each Agent,
each Lender or any of their respective Affiliates from engaging in any
transaction, in addition to those contemplated by the Loan Documents, with the
Borrower or any of its Affiliates in which the Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.

11.12 Integration. This Agreement and the other Loan Documents constitute the
entire understanding among the parties hereto with respect to the subject matter
hereof and thereof and supersede any prior agreements, written or oral, with
respect thereto.

 

79



--------------------------------------------------------------------------------

11.13 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

11.14 SUBMISSION TO JURISDICTION; WAIVERS. (a) EACH OBLIGOR HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK (SUBJECT TO ANY PRINCIPLES OF APPLICABLE LAW WHICH
MAY DETERMINE THE SCOPE OF THEIR JURISDICTION, AND IN THE EVENT BOTH OF THEM
HAVE JURISDICTION WITH REGARD TO THE MATTER IN QUESTION, THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK), IN ANY LITIGATION OR
OTHER PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF A SECURED PARTY OR AN OBLIGOR IN
CONNECTION HEREWITH OR THEREWITH; PROVIDED HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
SECURED PARTY’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL
OR OTHER PROPERTY MAY BE FOUND; PROVIDED FURTHER, THAT NOTHING HEREIN SHALL
LIMIT THE RIGHT OF A SECURED PARTY TO BRING PROCEEDINGS AGAINST AN OBLIGOR IN
THE COURTS OF ANY OTHER JURISDICTION.

(b) EACH OBLIGOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW
YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 11.1. EACH OBLIGOR HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO IN CLAUSE (a) ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO
THE EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH OBLIGOR HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. EACH OBLIGOR HEREBY WAIVES,
TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT THAT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS SECTION ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

80



--------------------------------------------------------------------------------

11.15 Acknowledgments. Each Obligor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) each Agent and each Lender has no fiduciary relationship with or duty to it
arising out of or in connection with this Agreement or any of the other Loan
Documents, and in connection with all aspects of the transactions contemplated
by the Acquisition Documents and the Loan Documents and any communications in
connection therewith, the Obligors and their respective Affiliates, on the one
hand, and each Agent and each Lender, on the other hand, have a relationship
that is solely that of debtor and creditor and will not be deemed to have any
relationship that creates, by implication or otherwise, any fiduciary duty on
the part of any Agent or any Lender or any of their respective Affiliates in
favor of any Obligor or its Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among each
Obligor and the Lender.

11.16 USA PATRIOT Act Notice. Each Lender and the Administrative Agent hereby
notifies the Obligors that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), the United Kingdom Proceeds of Crime Act 2002 and the United Kingdom
Money Laundering Regulations 2003 (as amended) or similar legislation in another
country, it is required to obtain, verify and record information (and, if
applicable, to provide such information particularly to an assignee) that
identifies each Obligor and each of its shareholders, directors and/or officers,
which information includes or may include the name and address of each such
Person, the Organizational Documents of each Obligor and such other information
that will allow each Lender to comply with its obligations under the Patriot
Act, the United Kingdom Proceeds of Crime Act 2002 and the United Kingdom Money
Laundering Regulations 2003(as amended) or such similar legislation in another
country.

11.17 Confidential Information. Each Secured Party agrees to hold all
Confidential Information provided to it by any Obligor pursuant to this
Agreement in accordance with its customary procedures for handling confidential
information of this nature; provided however that nothing herein shall prevent
each Lender from disclosing any such information (a) to any Participant or
Eligible Assignee (or any prospective Participant or Eligible Assignee) that
agrees to be bound by this Section 11.17, (b) on a confidential basis to its
employees, directors, agents, attorneys, accountants and other professional
advisers or those of any of its Affiliates, (c) upon the request or demand of
any Governmental Authority, (d) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Applicable Law, (e) if requested or required to do so in connection with any
litigation or similar proceeding, (f) that has been publicly disclosed without
violation of this Section 11.17, (g) to the National Association of Insurance
Commissioners or any similar organization or other regulatory body or any
nationally recognized rating agency, in each case, in any country or other
jurisdiction, that requires access to information about the Lender’s investment
portfolio in connection with ratings issued with respect to the Lender, or
(h) in connection with the exercise of any if its rights, powers or remedies
hereunder or under any other Loan Document. Except as may be required by an
order of a court of competent jurisdiction and to the extent specified therein,
each Lender shall not be obligated or required to return any materials furnished
to it pursuant to any Loan Document by any Obligor. For purposes of this
Section, “Confidential Information” means all information received from any
Obligor or any Affiliate thereof relating to any Obligor or any Affiliate
thereof or their respective businesses, other than any such information that is
available to each Lender on a nonconfidential basis prior to disclosure by any
Obligor or any Affiliate thereof, provided that, in the case of information
received from an Obligor or any such Affiliate after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Confidential Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Confidential Information as such Person
would accord to its own confidential information.

 

81



--------------------------------------------------------------------------------

11.18 WAIVER OF JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE PARTIES IN CONNECTION THEREWITH. EACH OBLIGOR ACKNOWLEDGES AND AGREES THAT
IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER TO ENTER INTO THE LOAN
DOCUMENTS.

11.19 Judgment Currency. If, under any Applicable Law and whether pursuant to a
judgment being made or registered against an Obligor or the bankruptcy of the
Obligor or for any other reason, any payment under or in connection with this
Agreement or any Loan Document is made or falls to be satisfied in a currency
(the “Payment Currency”) other than Dollars, then to the extent that the amount
of such payment actually received by an Agent or any Secured Party when
converted into Dollars at the applicable rate of exchange at such time, falls
short of the amount due under or in connection with this Agreement or such Loan
Document, the Obligors, as a separate and independent obligation, shall
indemnify and hold harmless such Agent and such Secured Party against the amount
of such shortfall. For the purposes of this Section, “rate of exchange” means
the rate at which an Agent or the relevant Secured Party is able on or about the
date of such payment to purchase Dollars with the Payment Currency and shall
take into account any premium and other costs of exchange actually incurred with
respect thereto.

[Remainder of page left blank intentionally.]

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

TRANSATLANTIC WORLDWIDE, LTD., as Borrower By:  

/s/ Matthew W. McCann

  Name: Matthew W. McCann   Title: Chief Executive Officer



--------------------------------------------------------------------------------

TRANSATLANTIC PETROLEUM, LTD., as Guarantor By:  

/s/ Matthew W. McCann

  Name: Matthew W. McCann   Title: Chief Executive Officer



--------------------------------------------------------------------------------

TRANSATLANTIC PETROLEUM (USA), CORP., as Guarantor By:  

/s/ Matthew W. McCann

  Name: Matthew W. McCann   Title: Chief Executive Officer



--------------------------------------------------------------------------------

STANDARD BANK PLC, as Lender By:  

/s/ Robert Anastasio

  Name: Robert Anastasio   Title: Senior Vice President By:  

/s/ Eddy Lacayo L.

  Name: Eddy Lacayo L.   Title: Director



--------------------------------------------------------------------------------

STANDARD BANK PLC, as Administrative Agent By:  

/s/ Robert Anastasio

  Name: Robert Anastasio   Title: Senior Vice President By:  

/s/ Eddy Lacayo L.

  Name: Eddy Lacayo L.   Title: Director



--------------------------------------------------------------------------------

STANDARD BANK PLC, as Collateral Agent By:  

/s/ Robert Anastasio

  Name: Robert Anastasio   Title: Senior Vice President By:  

/s/ Eddy Lacayo L.

  Name: Eddy Lacayo L.   Title: Director